Exhibit 10.1

Execution Version

AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT

This AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (together with all
exhibits, schedules and attachments hereto, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”), dated as of June 27, 2019, amends, restates and replaces in
its entirety the Restructuring Support Agreement dated as of May 10, 2019 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Original RSA”), by and among:

 

  (i)

Bristow Group, Inc. (“Bristow Parent”);

 

  (ii)

each of the undersigned guarantors of the Secured Notes (as defined below) (the
“Guarantors” and, together with Bristow Parent and certain of its subsidiaries,
the “Debtors” or the “Company” and each a “Debtor” or a “Company Party”);

 

  (iii)

each of the undersigned holders of, or nominees, investment managers, advisors
or subadvisors to funds and/or accounts that are holders of (the
“Supporting Secured Noteholders”) the 8.75% Senior Secured Notes due 2023 issued
by Bristow Parent (the “Secured Notes”) pursuant to that certain Indenture,
dated as of March 6, 2018 (as amended, the “Secured Notes Indenture” and the
documentation executed in connection therewith or relating thereto, the “Secured
Notes Documents”) among Bristow Parent, U.S. Bank National Association, as
trustee (in such capacity, the “Secured Notes Trustee”), and each of the
Guarantors; and

 

  (iv)

each of the undersigned holders of, or nominees, investment managers, advisors
or subadvisors to funds and/or accounts that are holders of (the “Supporting
Unsecured Noteholders” and, together with the Supporting Secured Noteholders,
the “Supporting Noteholders”)1 (A) the 6.25% Senior Unsecured Notes due 2022
issued by Bristow Parent (the “6.25% Senior Notes”) pursuant to that certain
Third Supplemental Indenture, dated as of October 12, 2012 (the “6.25% Senior
Notes Indenture” and the documentation executed in connection therewith or
related thereto, the “6.25% Senior Notes Documents”) among Bristow Parent, U.S.
Bank National Association, as trustee (in such capacity, the “6.25% Senior Notes
Trustee”), and each of the Guarantors, and/or (B) the 4.50% Convertible Notes
due 2023 issued by Bristow Parent (the “Convertible Notes” and, together with
the 6.25% Senior Notes, the “Unsecured Notes”) pursuant to that certain Sixth
Supplemental Indenture, dated as of December 18, 2017 (the “Convertible Notes
Indenture” and the documentation executed in connection therewith or related
thereto, the “Convertible Notes Documents”) among Bristow Parent, U.S. Bank
National Association, as trustee (in such capacity, the “Convertible Notes
Trustee”), and each of the Guarantors.

The Company, the Supporting Secured Noteholders and the Supporting Unsecured
Noteholders are each referred to herein individually as a “Party” and
collectively as the “Parties”.

 

1 

To the extent a Supporting Unsecured Noteholder is not a member of the Unsecured
Notes Ad Hoc Group, such Supporting Unsecured Noteholder may nonetheless be a
Supporting Unsecured Noteholder if consented to by the Required Supporting
Unsecured Noteholders; provided that the Required Supporting Unsecured
Noteholders are hereby deemed to have consented to each Supporting Secured
Noteholder who signs this Agreement within one business day of the RSA Effective
Time being a Supporting Unsecured Noteholder with respect to any Unsecured Notes
held by such Supporting Secured Noteholder.



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Company Parties and the Supporting Secured Noteholders entered into
the Original RSA to implement a reorganization and recapitalization of the
Company pursuant to the terms thereof;

WHEREAS, subsequent to the effectiveness of the Original RSA, the Parties
engaged in arm’s length, good faith discussions, which culminated in the
settlement that will be implemented through this Agreement and that resolves the
Parties’ disputes and all other matters with respect to this Agreement and the
Restructuring (as defined below);

WHEREAS, the Parties wish to reorganize and recapitalize the Company in
accordance with a chapter 11 plan of reorganization (the “Plan”) that implements
a restructuring (the “Restructuring”) on the terms and conditions set forth in
the term sheet attached hereto as Exhibit A (together with all exhibits,
schedules and attachments thereto and as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof,
the “Restructuring Term Sheet”);2

WHEREAS, the Supporting Secured Noteholders have agreed to the use of their cash
collateral on the terms set forth in the Restructuring Term Sheet;

WHEREAS, the Supporting Secured Noteholders provided certain senior secured
financing to the Company in the amount of $75,000,000 prior to the commencement
of any chapter 11 cases (the “Prepetition Term Loan”; the lenders thereof, the
“Prepetition Term Lenders”) and a commitment to provide an additional
$75,000,000 as debtor in possession financing (the “Original DIP Loan
Commitment”) after the Petition Date (as defined below);

WHEREAS, certain Supporting Secured Noteholders and certain Supporting Unsecured
Noteholders have committed to provide an alternative $150,000,000 as debtor in
possession financing (the “DIP Loan”) after the Petition Date, on the terms and
subject to the conditions set forth in the commitment letter executed as of the
date hereof (the “DIP Commitment Letter”) and the term sheet thereto and
attached to the Restructuring Term Sheet as Exhibit 1 (the “DIP Term Sheet”);

WHEREAS, certain Supporting Secured Noteholders and certain Supporting Unsecured
Noteholders (in such capacity, collectively, the “Backstop Commitment Parties”)
have committed to backstop an offering of equity interests in Bristow Parent in
connection with the Restructuring, as set forth in the Restructuring Term Sheet;

WHEREAS, in order to effectuate the Restructuring, the Debtors filed petitions
on May 11, 2019 commencing (the date of such commencement, the “Petition Date”)
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”) with the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”); and

WHEREAS, this Agreement is the product of arm’s length, good faith negotiations
among the Parties.

 

2 

Capitalized terms used but not defined in this Agreement are given the meanings
ascribed to them in the Restructuring Term Sheet.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:

AGREEMENT

Section 1.    Certain Definitions. As used in this Agreement, the following
terms have the following meanings:

 

(a)

“6.25% Senior Note Claim” means any Claim arising under, derived from, or based
upon the 6.25% Senior Notes, including without limitation pursuant to any
Trades.

 

(b)

“Approval Order” means the entry of an order authorizing the Debtors to enter
into this Agreement and enter into the Backstop Commitment Agreement, which
order shall be the Confirmation Order.

 

(c)

“Backstop Commitment Agreement” means the backstop commitment agreement to be
entered into among Bristow Parent and the Backstop Commitment Parties, on terms
consistent with the Restructuring Term Sheet.

 

(d)

“Backstop Parties” means, collectively, the Unsecured Backstop Parties and the
Secured Backstop Parties.

 

(e)

“Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Debtors.

 

(f)

“Convertible Note Claim” means any Claim arising under, derived from, or based
upon the Convertible Notes, including without limitation pursuant to any Trades.

 

(g)

“DIP Credit Agreement” has the meaning set forth in the DIP Term Sheet.

 

(h)

“DIP Lenders” has the meaning set forth in the DIP Term Sheet.

 

(i)

“Equity Rights Offering” means a $400 million new money rights offering to
purchase Reorganized Equity (as defined in the Restructuring Term Sheet) to be
consummated on the Effective Date.

 

(j)

“Interests” means any equity interests in Bristow Parent existing prior to the
consummation of the Restructuring. For purposes of this Agreement, “equity
interests” means any: (i) partnership interests; (ii) membership interests or
units; (iii) shares of capital stock; (iv) other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing entity; (v) subscriptions, calls,
warrants, options, or commitments of any kind or character relating to, or
entitling any person or entity to purchase or otherwise acquire membership
interests or units, capital stock, or any other equity securities;
(vi) securities convertible into or exercisable or exchangeable for partnership
interests, membership interests or units, capital stock, or any other equity
securities; or (vii) other interest classified as an equity security.

 

(k)

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, trust, unincorporated organization, group, governmental or
regulatory authority, legal entity or association.

 

3



--------------------------------------------------------------------------------

(l)

“Required Backstop Parties” shall mean, at any time, (i) at least two
unaffiliated Supporting Secured Noteholders providing at least 662⁄3% of the
backstop commitments provided by Supporting Secured Noteholders pursuant to the
Backstop Commitment Agreement3 and (ii) two or more unaffiliated Supporting
Unsecured Noteholders providing at least 662⁄3% of the backstop commitments
provided by Supporting Unsecured Noteholders pursuant to the Backstop Commitment
Agreement.

 

(m)

“Required DIP Lenders” shall have the meaning set forth in the DIP Term Sheet.

 

(n)

“Required Supporting Noteholders” means the Required Supporting Secured
Noteholders and the Required Supporting Unsecured Noteholders.

 

(o)

“Required Supporting Secured Noteholders” means, at any time, two or more
unaffiliated Supporting Secured Noteholders holding greater than 662⁄3% of the
principal amount of the outstanding Secured Note Claims held by the Supporting
Secured Noteholders.

 

(p)

“Required Supporting Unsecured Noteholders” means, at any time, two or more
unaffiliated Supporting Unsecured Noteholders holding greater than 662⁄3% of the
principal amount of the outstanding Unsecured Note Claims held by the Supporting
Unsecured Noteholders.

 

(q)

“Secured Backstop Parties” means those Supporting Secured Noteholders that have
executed the Backstop Commitment Agreement.

 

(r)

“Secured Note Claim” means any Claim arising under, derived from, or based upon
the Secured Notes, including without limitation pursuant to any Trades.

 

(s)

“Secured Noteholder” means any person that either: (i) is the sole legal and
beneficial owner of a Secured Note Claim; (ii) has investment or voting
discretion or control with respect to discretionary accounts for holders or
beneficial owners of a Secured Note Claim; (iii) holds an undivided 100%
beneficial interest or other participation interest in and to a Secured Note
Claim; or (iv) is a Supporting Noteholder that holds a Secured Note Claim
pursuant to an outstanding Trade.

 

(t)

“Secured Notes Ad Hoc Group” means the ad hoc group of Secured Noteholders
represented by Davis Polk & Wardwell LLP and PJT Partners LP.

 

(u)

“Supporting Class” means the Supporting Secured Noteholders or the Supporting
Unsecured Noteholders, as applicable.

 

(v)

“Trade” means a contractual obligation to purchase and acquire (net of any
obligation to sell any Secured Note Claim or Unsecured Note Claim, as
applicable) a Secured Note Claim from any Secured Noteholder or an Unsecured
Note Claim from any Unsecured Noteholder, which Trade, as of the date hereof,
remains an outstanding obligation to

 

3 

For purposes of determining the “Required Backstop Parties” at any time prior to
execution of the Backstop Commitment Agreement, the backstop commitments
provided by each Supporting Secured Noteholder shall be deemed to be equal to
such Supporting Secured Noteholder’s ratable share of $40 million based upon the
Secured Note Claims held by such Supporting Secured Noteholder as a proportion
of the aggregate Secured Note Claims held by Supporting Secured Noteholders at
such time.

 

4



--------------------------------------------------------------------------------

  purchase and acquire a Secured Note Claim or Unsecured Note Claim, as
applicable, and such Supporting Noteholder has not yet settled the Trade as an
assignment, participation or other transfer of such a Secured Note Claim or
Unsecured Note Claim, as applicable.

 

(w)

“Transaction Expenses” means all reasonable and documented out-of-pocket fees
and expenses of the Secured Notes Ad Hoc Group (including the fees and expenses
of Davis Polk & Wardwell LLP, PJT Partners LP, Haynes and Boone, LLP, Daugherty,
Fowler, Peregrin, Haught & Jenson and one local counsel in each jurisdiction)
and the Unsecured Notes Ad Hoc Group (including the fees and expenses of
Kirkland & Ellis LLP and Ducera Partners LLC and one aviation counsel) in
connection with this Agreement, the Restructuring Documents and the transactions
contemplated hereby and thereby.

 

(x)

“Unsecured Backstop Parties” means the Supporting Unsecured Noteholders that
sign the Backstop Commitment Agreement.

 

(y)

“Unsecured Note Claim” means any Convertible Note Claim or 6.25% Senior Note
Claim.

 

(z)

“Unsecured Noteholder” means any person that either: (i) is the sole legal and
beneficial owner of an Unsecured Note Claim; (ii) has investment or voting
discretion or control with respect to discretionary accounts for holders or
beneficial owners of an Unsecured Note Claim; (iii) holds an undivided 100%
beneficial interest or other participation interest in and to an Unsecured Note
Claim; or (iv) is a Supporting Noteholder that holds an Unsecured Note Claim
pursuant to an outstanding Trade.

 

(aa)

“Unsecured Notes Ad Hoc Group” means the ad hoc group of Unsecured Noteholders
represented by Kirkland & Ellis LLP and Ducera Partners LLC.

Section 2.    Definitive Documentation.

2.01.    Incorporation of Exhibits and Schedules. Each of the exhibits and
schedules attached hereto, including without limitation the Restructuring Term
Sheet and all exhibits thereto, are expressly incorporated by reference and made
part of this Agreement as if fully set forth herein. The Restructuring Term
Sheet sets forth the material terms and conditions of the Plan and the
Restructuring. Except as otherwise provided herein, neither this Agreement nor
the Restructuring Term Sheet nor any provision hereof or thereof may be
modified, amended, waived or supplemented except in accordance with Section 7.17
hereof.

2.02.    Restructuring Documents.

 

(a)

The definitive documents and agreements governing the Restructuring
(collectively, the “Restructuring Documents”) shall consist of the following:
(i) the final order to be entered by the Bankruptcy Court approving the use of
cash collateral, substantially in the form attached to the Restructuring Term
Sheet as Exhibit 2 (the “Final Cash Collateral Order” and, together with the
interim order governing the use of cash collateral entered by the Bankruptcy
Court on May 14, 2019 [Docket No. 98] (as amended) (the “Interim Cash Collateral
Order”), the “Cash Collateral Orders”)4 consistent with the Restructuring Term
Sheet; (ii) the Plan (and all exhibits and supplements thereto, which in each
case shall be consistent with the Restructuring Term Sheet), it being
acknowledged

 

 

4 

In the event of a conflict between the Final Cash Collateral Order and the
Interim Cash Collateral Order, the Final Cash Collateral Order shall control.

 

5



--------------------------------------------------------------------------------

  and agreed that a condition precedent to consummation of the Plan shall be
that the Approval Order has been entered and each of the Approval Order and this
Agreement remains in full force and effect; (iii) the disclosure statement with
respect to such Plan (the “Disclosure Statement”), the other solicitation
materials in respect of the Plan (such materials, collectively,
the “Solicitation Materials”), the motion to conditionally approve the
Disclosure Statement and Solicitation Materials and the order to be entered by
the Bankruptcy Court conditionally approving the Disclosure Statement and
Solicitation Materials and allowing solicitation of the Plan to commence (the
“Conditional Disclosure Statement Order”), the motion to approve the Disclosure
Statement and Solicitation Materials and the order to be entered by the
Bankruptcy Court approving the Disclosure Statement and Solicitation Materials
as containing, among other things, “adequate information” as required by section
1125 of the Bankruptcy Code (the “Final Disclosure Statement Order”); (iv) the
documents evidencing and securing the DIP Loan and the final order to be entered
by the Bankruptcy Court approving the DIP Loan (the “DIP Order”), in each case
consistent with the Restructuring Term Sheet; (v) the order to be entered by the
Bankruptcy Court confirming the Plan (the “Confirmation Order”) and pleadings in
support of entry of the Confirmation Order; (vi) documentation relating to the
Exit Facility or any other exit financing, in each case consistent with the
Restructuring Term Sheet; (vii) the Backstop Commitment Agreement and the rights
offering documents and procedures consistent with the Restructuring Term Sheet
(provided that, the plan equity value associated therewith shall be as set forth
in the Backstop Commitment Agreement, and may differ from the Plan Equity Value
(as defined in the Restructuring Term Sheet)) (and all exhibits and other
documents and instruments related thereto); (viii) those material motions,
applications, and proposed court orders that the Company files with the
Bankruptcy Court (the “Bankruptcy Pleadings”); (ix) the business plan and fleet
plan for the reorganized Company; (x) the documents or agreements for the
governance of the reorganized Company, including any shareholders’ agreements
and certificates of incorporation, in each case consistent with the
Restructuring Term Sheet; (xi) the documents or agreements related to the MIP
(as defined in the Restructuring Term Sheet) consistent with the terms of the
Restructuring Term Sheet and (xii) such other material documents, pleadings,
agreements or supplements as may be reasonably necessary to implement the
Restructuring consistent with the terms of the Restructuring Term Sheet.

 

(b)

The Restructuring Documents (other than the Bankruptcy Pleadings previously
filed with, or approved by, the Bankruptcy Court) remain subject to negotiation
and completion as of the RSA Effective Time (as defined below); and such
Restructuring Documents, including any amendments, supplements or modifications
thereof, shall contain terms and conditions consistent in all material respects
with this Agreement and the Restructuring Term Sheet, and shall otherwise be in
form and substance reasonably acceptable to each of the Debtors, the Required
Backstop Parties, the Required Supporting Secured Noteholders and the Required
Supporting Unsecured Noteholders; provided that the Final Cash Collateral Order
shall be in form and substance acceptable to the Required Supporting Secured
Noteholders (it being understood that the form attached as Exhibit 2 to the
Restructuring Term Sheet is acceptable to all Parties); provided, further, that
the DIP Credit Agreement, all related documents thereto, and the DIP Order shall
be in form and substance acceptable to each of the Debtors and the Required DIP
Lenders (provided that all documents and all amendments to or modifications of
any document that would have the effect of altering the treatment to be provided
to any DIP Lender under the Plan shall be in form and substance acceptable to
each DIP Lender affected thereby); provided, further, that the Backstop
Commitment Agreement and the rights offering documents and procedures shall be
in form and substance acceptable to each of the Debtors, each DIP Lender and
each Backstop Party,

 

6



--------------------------------------------------------------------------------

  including any plan equity value that is set forth in the Backstop Commitment
Agreement; provided, further, that the Confirmation Order shall be in form and
substance acceptable to each of the Debtors, the Required Backstop Parties, the
Required Supporting Secured Noteholders and the Required Supporting Unsecured
Noteholders. Notwithstanding anything to the contrary contained herein, the
agreement of the Parties to consummate the Restructuring shall be subject to the
completion of all necessary and/or appropriate definitive documentation,
including the Restructuring Documents, and the exercise of the fiduciary
obligations and duties of the Debtors. The Company acknowledges and agrees that
it will provide advance draft copies of all Restructuring Documents to counsel
to the Secured Notes Ad Hoc Group and counsel to the Unsecured Notes Ad Hoc
Group as soon as practicable prior to the time any Company Party intends to file
such pleading or other document.

Section 3.    Agreements of the Supporting Noteholders.

3.01.    Support of Restructuring. From the RSA Effective Time and as long as
this Agreement has not been terminated pursuant to the terms hereof (such
period, the “Effective Period”), and subject to the terms of this Agreement
(including the terms and conditions set forth in the Restructuring Term Sheet),
each Supporting Noteholder agrees that it shall:

 

(a)

negotiate the Restructuring Documents in good faith, which will contain terms
consistent with this Agreement and the Restructuring Term Sheet, and coordinate
its activities with the other Parties (to the extent practicable and subject to
the terms hereof) in respect of all matters concerning the implementation and
consummation of the Restructuring;

 

(b)

not (i) object to, delay, postpone, challenge, reject, oppose or take any other
action that would reasonably be expected to prevent, interfere with, delay or
impede, directly or indirectly, in any material respect, the approval,
acceptance or implementation of the Restructuring on the terms set forth in the
Restructuring Term Sheet, (ii) directly or indirectly solicit, negotiate,
propose, enter into, consummate, file with the Bankruptcy Court, vote for or
otherwise knowingly support, participate in or approve any plan of
reorganization, sale, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger or restructuring of the Company or its indebtedness other
than the Plan (in each case, an “Alternative Transaction”), or (iii) object to
or oppose, or support any other person’s efforts to object to or oppose, any
motions filed by the Company that are consistent with this Agreement, including
any request by the Company to extend its exclusive periods to file the Plan and
solicit acceptances thereof;

 

(c)

(i) subject to receipt of the Disclosure Statement and other Solicitation
Materials approved by the Conditional Disclosure Statement Order or the Final
Disclosure Statement Order (as applicable), timely vote, or cause to be voted,
its Claims and Interests (including any Post-RSA Effective Time Claims or
Interests (as defined below)) to accept the Plan following the commencement of
solicitation of votes for the Plan, by delivering their duly executed and
completed ballots accepting the Plan; (ii) refrain from changing, revoking or
withdrawing (or causing such change, revocation or withdrawal of) such vote or
consent; provided, however, that, subject to the order approving the Disclosure
Statement and solicitation procedures, such vote may be revoked (and, upon such
revocation, deemed void ab initio) by such Supporting Noteholder at any time
following the expiration of the Effective Period, or upon termination of this
Agreement as to such Supporting Noteholder pursuant to the terms hereof (other
than a termination resulting from a breach of this agreement by such Supporting
Noteholder); and (iii) to the extent it is permitted to elect

 

7



--------------------------------------------------------------------------------

  whether to opt out of any releases set forth in the Plan, not elect to opt out
of the releases set forth in the Plan by timely delivering its duly executed and
completed ballot or documents indicating such;

 

(d)

in the case of the Backstop Commitment Parties, backstop the Equity Rights
Offering as described in this Agreement;

 

(e)

except to the extent expressly contemplated under the Plan or this Agreement, it
will not, and it will not direct, the Secured Notes Trustee, the 6.25% Senior
Notes Trustee or the Convertible Notes Trustee, as applicable, or any other
person, to exercise any right or remedy for the enforcement of the Secured Notes
Claims or the Unsecured Notes Claims, as applicable;

 

(f)

not object to or challenge, or support any other party that objects to or
challenges, the validity, enforceability, priority or any terms of or payments
under the DIP Loan or any lien, security interest, Claim, Interest or adequate
protection in respect thereof;

 

(g)

with respect to the Supporting Unsecured Noteholders, not object to or
challenge, or support any other party that objects to or challenges, the
validity, enforceability, perfection, priority or any terms of or payments under
the Secured Notes or the Prepetition Term Loan or any lien, security interest,
Claim, Interest or adequate protection in respect of any of the foregoing;

 

(h)

with respect to the Supporting Secured Noteholders, not object to or challenge,
or support any other party that objects to or challenges, the validity or
enforceability of the Unsecured Notes or any Claim or Interest of any Supporting
Unsecured Noteholder in respect thereof;

 

(i)

not seek to, and not support any other party that seeks to, disgorge or
recharacterize as principal any payment of interest, fees or expenses paid
pursuant to the Prepetition Term Loan, the Secured Notes, the DIP Loan, the Cash
Collateral Orders, the DIP Order or the Confirmation Order, or any other order
of the Bankruptcy Court governing the use of the collateral of the Secured
Noteholders or the DIP Lenders;

 

(j)

not (i) file a pleading seeking authority to amend or modify, the Restructuring
Documents or any other document relating to the Restructuring in a manner that
is inconsistent with this Agreement, (ii) file or seek authority to file any
pleading that is materially inconsistent with the Restructuring or the terms of
this Agreement, or (iii) taken any action that is materially inconsistent with,
or is intended or is reasonably likely to interfere with, consummation of the
Restructuring;

 

(k)

support, and in good faith take all actions necessary and reasonably requested
by the Debtors to obtain entry of the order confirming the Plan and the
consummation of the Restructuring; and

 

(l)

with respect to the Supporting Unsecured Noteholders, support, and in good faith
take all actions necessary and reasonably requested by the Debtors or the
Secured Notes Ad Hoc Group to obtain entry of the Final Cash Collateral Order in
the form attached to the Restructuring Term Sheet as Exhibit 2;

 

(m)

support, and in good faith take all actions necessary and reasonably requested
by the Debtors to obtain entry of the Approval Order; and

 

8



--------------------------------------------------------------------------------

(n)

support the motion to approve the KEIPs (as defined in the Restructuring Term
Sheet) as set forth in the Restructuring Term Sheet.

3.02.    Rights of Supporting Noteholders Unaffected. Nothing contained herein
shall limit:

 

(a)

the rights of a Supporting Noteholder under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including, without limitation,
appearing as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as the exercise of any such right is consistent with such Supporting
Noteholder’s obligations hereunder;

 

(b)

the ability of a Supporting Noteholder to purchase, sell, or enter into any
transactions in connection with its Claims or Interests, subject to the terms
hereof and applicable law;

 

(c)

any right of a Supporting Noteholder to take or direct any action relating to
the maintenance, protection, or preservation of any collateral provided that
such action is consistent with this Agreement;

 

(d)

subject to the terms hereof, any right of a Supporting Noteholder under (i) the
Secured Notes Indenture, the 6.25% Senior Notes Indenture or the Convertible
Notes Indenture, as applicable, or constitute a waiver or amendment of any
provision of the Secured Notes Indenture, the 6.25% Senior Notes Indenture or
the Convertible Notes Indenture or (ii) any other applicable agreement,
instrument or document that gives rise to a Supporting Noteholder’s Claims or
Interests, as applicable, or constitute a waiver or amendment of any provision
of any such agreement, instrument or document;

 

(e)

the ability of a Supporting Noteholder to consult with other Supporting
Noteholders or the Company; or

 

(f)

the ability of a Supporting Noteholder to enforce any right, remedy, condition,
consent or approval requirement under this Agreement or any of the Restructuring
Documents.

3.03.    Transfer of Claims and Interests. During the Effective Period, no
Supporting Noteholder shall sell, contract to sell, give, assign, participate,
hypothecate, pledge, encumber, grant a security interest in, offer, sell any
option or contract to purchase or otherwise transfer or dispose of any economic,
voting or other rights in or to, by operation of law or otherwise (each,
a “Transfer”) any of its Claims or Interests (including any Post-RSA Effective
Time Claims or Interests (as defined below)), or any right or interest (voting
or otherwise) therein (including granting any proxies, depositing any Claims or
Interests into a voting trust or entering into a voting agreement with respect
to any Claims or Interests); provided, however, that any Supporting Noteholder
may Transfer any of its Claims or Interests (including any Post-RSA Effective
Time Claims or Interests) to any person or entity (so long as such Transfer is
not otherwise prohibited by any order of the Bankruptcy Court) that (a) agrees
in writing, in substantially the form attached hereto as Exhibit B (a
“Transferee Joinder”), to be bound by the terms of this Agreement (each such
transferee, a “Transferee”) or (b) is a Supporting Noteholder, provided that,
upon any purchase, acquisition or assumption by any Supporting Noteholder of any
Claims or Interests, such Claims or Interests shall automatically be deemed to
be subject to the terms of this Agreement. Subject to the terms and conditions
of any order of the Bankruptcy Court, the transferring Supporting Noteholder
shall provide the Company and its counsel, counsel for the Secured Notes Ad Hoc
Group and counsel for the Unsecured Notes Ad Hoc Group with a copy of any
Transferee Joinder executed by such Transferee within three business days
following such execution in which event (y) the Transferee shall be deemed to be
a Supporting Noteholder hereunder with respect to all of its owned or

 

9



--------------------------------------------------------------------------------

controlled Claims and Interests and rights or interests (voting or otherwise,
including without limitation any subscription rights associated therewith) and
(z) the transferor shall be deemed to relinquish its rights (and be released
from its obligations) under this Agreement solely to the extent of such
transferred Claims or Interests. With respect to Claims or Interests held by the
relevant Transferee upon consummation of a Transfer, such Transferee is deemed
to make all of the representations and warranties of a Supporting Noteholder set
forth in this Agreement. Any Transfer of any Supporting Noteholder’s Claim that
does not comply with the foregoing shall be deemed void ab initio and the
Company and each other Supporting Noteholder shall have the right to enforce the
voiding of such Transfer.

3.04.    Qualified Marketmaker Transfers. Notwithstanding anything herein to the
contrary, (a) a Supporting Noteholder may Transfer any right, title, or interest
in its Claims to an entity that is acting in its capacity as a Qualified
Marketmaker (as defined below) without the requirement that the Qualified
Marketmaker be or become a Supporting Noteholder only if such Qualified
Marketmaker has purchased such Claims with a view to immediate resale of such
Claims (by purchase, sale, assignment, transfer, participation or otherwise) as
soon as reasonably practicable, and in no event later than the earlier of
(i) one business day prior to any voting deadline with respect to the Plan
(solely if such Qualified Marketmaker acquires such Claims prior to such voting
deadline) and (ii) twenty business days of its acquisition to a Transferee that
is or becomes a Supporting Noteholder (by executing a Transferee Joinder in
accordance with Section 3.03); and (b) to the extent that a Supporting
Noteholder is acting in its capacity as a Qualified Marketmaker, it may Transfer
or participate any right, title, or interest in any Claims that such Qualified
Marketmaker acquires from a holder of such Claims who is not a Supporting
Noteholder without the requirement that the transferee be or become a Supporting
Noteholder. Notwithstanding the foregoing, (y) if at the time of a proposed
Transfer of any Claim to the Qualified Marketmaker in accordance with the
foregoing, the date of such proposed Transfer is on or before the voting
deadline with respect to the Plan, the proposed transferor Supporting Noteholder
shall first vote such Claim in accordance with the requirements of
Section 3.01(c) hereof prior to any Transfer or (z) if, after a transfer in
accordance with this Section 3.04, a Qualified Marketmaker is holding a Claim on
the voting deadline with respect to the Plan, such Qualified Marketmaker shall
vote such Claim in accordance with the requirements of Section 3.01(c) hereof.
For these purposes, a “Qualified Marketmaker” means an entity that: (A) holds
itself out to the market as standing ready in the ordinary course of its
business to purchase from customers and sell to customers claims against the
Company and its affiliates (including debt securities or other debt) or enter
into with customers long and short positions in claims against the Company and
its affiliates (including debt securities or other debt), in its capacity as a
dealer or marketmaker in such claims against the Company and its affiliates; and
(B) is in fact regularly in the business of making a market in claims against
issuers or borrowers (including debt securities or other debt). A Qualified
Marketmaker acting in such capacity may purchase, sell, assign, transfer or
participate any Claims other than Claims held by a Supporting Noteholder without
any requirement that the transferee be or become subject to this Agreement.

3.05.    Additional Claims and Interests. Nothing herein shall be construed to
restrict a right to acquire Claims or Interests after the RSA Effective Time
(defined below). To the extent any Supporting Noteholder acquires any Claims or
Interests after the RSA Effective Time (such Claims or Interests, the “Post-RSA
Effective Time Claims or Interests”), each such Supporting Noteholder agrees
that such acquired Post-RSA Effective Time Claims or Interests shall be
automatically subject to this Agreement and that such Supporting Noteholder
shall be bound by and subject to this Agreement with respect to such acquired
Post-RSA Effective Time Claims or Interests. A Supporting Noteholder may sell or
assign any Post-RSA Effective Time Claims or Interests, subject to Section 3.03,
and provided that any Post-RSA Effective Time Claims or Interests that are sold
or assigned shall remain subject to this Agreement.

 

10



--------------------------------------------------------------------------------

3.06.    Additional Parties. Any Secured Noteholder or Unsecured Noteholder may,
at any time after the RSA Effective Time, become a party to this Agreement as a
Supporting Noteholder (an “Additional Party”) by executing a joinder agreement
substantially in the form attached as Exhibit C hereto (an “Additional Party
Joinder”), pursuant to which such Additional Party shall be bound by the terms
of this Agreement as a Supporting Noteholder hereunder.

Section 4.    Agreements of the Company Parties.

4.01.    Commitments of the Company Parties. During the Effective Period,
subject to the terms of this Agreement (including the terms and conditions set
forth in the Restructuring Term Sheet) and entry of the Approval Order, each
Company Party, jointly and severally, agrees, that it shall, and, to the extent
applicable and subject to section 7.03 hereof, that it shall direct its direct
and indirect subsidiaries to:

 

(a)

(i) do all things necessary and proper to seek approval of this Agreement and
the Plan, and to complete the Restructuring, including, without limitation,
seeking entry of the DIP Order, the Conditional Disclosure Statement Order, the
Final Disclosure Statement Order (which will be a standalone order if the
Conditional Disclosure Statement Order is not entered, but may be combined with
the Confirmation Order if the Conditional Disclosure Statement Order is
entered), and the Confirmation Order, (ii) prosecute and defend any appeals
relating to the Confirmation Order or otherwise relating to the Restructuring,
(iii) negotiate in good faith all Restructuring Documents, coordinate its
activities with the other Parties hereto (to the extent practicable and subject
to the terms hereof) in respect of all matters concerning the implementation and
consummation of the Restructuring and take any and all necessary and appropriate
actions in furtherance of this Agreement, (iv) seek to comply with each Case
Milestone (as defined below) set forth in this Agreement, and (v) operate its
business in the ordinary course, taking into account the Restructuring;

 

(b)

not (i) amend or modify, or file a pleading seeking authority to amend or
modify, the Restructuring Documents or any other document relating to the
Restructuring in a manner that is materially inconsistent with this Agreement,
(ii) file or seek authority to file any pleading that is materially inconsistent
with the Restructuring or the terms of this Agreement, or (iii) taken any action
that is materially inconsistent with, or is intended or is reasonably likely to
interfere with, consummation of the Restructuring;

 

(c)

timely file a formal objection to any motion filed with the Bankruptcy Court by
any Person seeking the entry of an order (i) directing the appointment of an
examiner with expanded powers or a trustee, (ii) converting the Chapter 11 Cases
to cases under chapter 7 of the Bankruptcy Code, (iii) dismissing the Chapter 11
Cases, (iv) modifying or terminating the Debtors’ exclusive right to file and/or
solicit acceptances of a plan of reorganization or (v) for relief that (A) is
inconsistent with this Agreement in any material respect or (B) would, or would
reasonably be expected to, frustrate the purposes of this Agreement, including
by preventing the consummation of the Restructuring;

 

(d)

seek entry of the Final Cash Collateral Order and timely file a formal written
response in opposition to any objection filed with the Bankruptcy Court by any
Person with respect to the use of cash collateral or with respect to any of the
adequate protection granted to the Supporting Secured Noteholders pursuant to
any of the Cash Collateral Orders or otherwise;

 

11



--------------------------------------------------------------------------------

(e)

use commercially reasonable efforts to obtain any and all required governmental,
regulatory and/or third party approvals necessary or required for the
implementation or consummation of the Restructuring or the approval by the
Bankruptcy Court of the Restructuring Documents;

 

(f)

provide reasonably prompt written notice to the Supporting Noteholders between
the date hereof and the Effective Date of (i) the occurrence, or failure to
occur, of any event of which any Company Party has actual knowledge which
occurrence or failure would be likely to cause (A) any covenant of any Company
Party contained in this Agreement not to be satisfied in any material respect or
(B) any condition precedent contained in the Plan not to timely occur or become
impossible to satisfy, (ii) receipt of any notice from any third party alleging
that the consent of such party is or may be required in connection with the
transactions contemplated by the Restructuring, (iii) receipt of any material
notice, including from any governmental unit with jurisdiction, of any
proceeding commenced, or, to the actual knowledge of any Company Party,
threatened against any Company Party, relating to or involving or otherwise
affecting in any respect the transactions contemplated by the Restructuring, and
(iv) any failure of any Company Party to comply, in any material respect, with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it hereunder;

 

(g)

provide to the Secured Notes Ad Hoc Group and the Unsecured Notes Ad Hoc Group
and/or their respective professionals, upon reasonable advance notice to the
Company, (i) reasonable access to the respective management and advisors of the
Company for the purposes of evaluating the Company’s finances and operations and
participating in the planning process with respect to the Restructuring,
(ii) prompt access to any information provided to any existing or prospective
financing sources (including lenders under any exit financing) and (iii) timely
and reasonable responses to all diligence requests;

 

(h)

provide draft copies of all Bankruptcy Pleadings (including all Restructuring
Documents) the Company intends to file with the Bankruptcy Court to counsel to
the Secured Notes Ad Hoc Group and counsel to the Unsecured Notes Ad Hoc Group
at least two business days prior to the date when any Company Party intends to
file any such pleading or other document (provided that if delivery of such
pleading or other document (other than the Plan, the Disclosure Statement, the
Confirmation Order or any adequate protection order) at least two business days
in advance is not reasonably practicable, such motion, order or material shall
be delivered as soon as reasonably practicable prior to filing), and consult in
good faith with counsel to the Secured Notes Ad Hoc Group and counsel to the
Unsecured Notes Ad Hoc Group regarding the form and substance of any such
proposed filing with the Bankruptcy Court; and

 

(i)

seek entry of the Approval Order and timely file a formal written response in
opposition to any objection filed with the Bankruptcy Court by any Person with
respect to the approval of this Agreement or any of the terms contained herein.

Section 5.    Representations, Warranties, and Covenants. Each of the applicable
Parties represents, warrants and covenants as to itself only, severally and not
jointly, to each other Party, as of the RSA Effective Time, as follows (each of
which is a continuing representation, warranty, and covenant):

5.01.    Enforceability. It is validly existing and in good standing under the
laws of the state or jurisdiction of its organization or incorporation, and this
Agreement is a legal, valid and binding obligation of such Party, enforceable
against it in accordance with its terms, except as may be limited by applicable
laws relating to or limiting creditors’ rights generally (including the
Bankruptcy Code) or by equitable principles or a ruling of the Bankruptcy Court.

 

12



--------------------------------------------------------------------------------

5.02.    No Consent or Approval. Except as expressly provided in this Agreement
or in the Bankruptcy Code (including, with respect to the Company, the approval
of the Bankruptcy Court), no registration or filing with, consent or approval
of, or notice to, or other action is required by any other Person in order for
it to carry out the Restructuring in accordance with the Restructuring Term
Sheet or to perform its respective obligations under this Agreement.

5.03.    Power and Authority. It has all requisite power and authority to enter
into this Agreement and, subject to the Company obtaining necessary Bankruptcy
Court approvals, to carry out the Restructuring and to perform its respective
obligations under this Agreement.

5.04.    Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary actions on its part (subject with respect to the Company, the approval
of the Bankruptcy Court). The Company further represents and warrants that the
respective boards of directors (or such other governing body) for Bristow Parent
and each of the Debtors has approved, by all requisite action, the filing of the
Chapter 11 Cases and the pursuit of the Restructuring set forth in the
Restructuring Term Sheet.

5.05.    No Conflict. The execution, delivery and performance by it of this
Agreement does not: (a) violate any provision of law, rule or regulation
applicable to it or its certificate of incorporation or by-laws (or other
organizational document); or (b) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, any
material contractual obligation to which it is a party.

5.06.    Supporting Noteholder Representations and Warranties. Each Supporting
Noteholder represents and warrants to each of the other Parties that, as of the
date such Party executes this Agreement, Transferee Joinder or Additional Party
Joinder, as applicable: (i) it either (A) is the sole legal and beneficial owner
of the aggregate principal amount of Claims and/or amount of Interests set forth
on its signature page, in each case free and clear of any pledge, lien, security
interest, charge, claim, proxy, voting restriction, right of first refusal or
other limitation on disposition of any kind, in each case that is reasonably
expected to adversely affect such Supporting Noteholder’s performance of its
obligations contained in this Agreement or (B) has full power and authority to
vote on and consent to all matters concerning the Claims (including Secured Note
Claims and Unsecured Note Claims held pursuant to outstanding Trades) and/or
Interests set forth on its signature page subject and to exchange, assign, and
transfer such Claims and/or Interests, in the case of any interest in Secured
Note Claims or Unsecured Note Claims held pursuant to outstanding Trades, to any
customary “reputational out” or comparable carve-out limiting a Secured
Noteholder’s or Unsecured Noteholder’s obligation to vote as directed by the
purchaser in a Trade; (ii) it is either (A) a qualified institutional buyer as
defined in Rule 144A promulgated under the Securities Act of 1933, as amended,
or (B) an institutional accredited investor as defined in Rule 501(a)(1), (2),
(3) or (7) promulgated under the Securities Act of 1933, as amended (either
clause (A) or clause (B), an “Accredited Investor”); (iii) any securities
acquired by a Supporting Noteholder in connection with the Restructuring
described herein and in the Restructuring Term Sheet will be acquired for
investment purposes and not with a view to distribution in violation of
applicable securities law; (iv) it has made no prior assignment, sale,
participation, grant, conveyance or other Transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, convey or otherwise
Transfer, in whole or in part, any portion of its right, title, or interests in
any Claims or Interests that is inconsistent with the representations and
warranties of such Supporting Noteholder herein or would render such Supporting
Noteholder otherwise unable

 

13



--------------------------------------------------------------------------------

to comply with this Agreement and perform its obligations hereunder; (v) it is
not relying on the Company for any legal or financial advice; (vi) as of the
date hereof, it has no actual knowledge of any event that, due to any fiduciary
or similar duty to any other person or entity, would prevent it from taking any
action required of it under this Agreement; and (vii) it has reviewed or has had
the opportunity to review, with the assistance of professional and legal
advisors of its choosing, all information it deems necessary and appropriate for
the risks inherent in the Restructuring.

Section 6.    Termination.

6.01.    Mutual Termination. This Agreement and the obligations hereunder may be
terminated by mutual written consent to terminate this Agreement among: (a) the
Company and (b) the Required Supporting Noteholders.

6.02.    Supporting Noteholder Termination. This Agreement and the obligations
hereunder shall automatically terminate three business days (or such other
notice period as specifically set forth below) following the delivery of written
notice from the Required Supporting Secured Noteholders or the Required
Supporting Unsecured Noteholders to the other Parties any time after and during
the continuance of any of the following events (each, a “Supporting Noteholder
Termination Event”); provided that, with respect to the Supporting Noteholder
Termination Event in clause (k), this Agreement and the obligations hereunder
may be terminated solely by written notice from the Required Supporting Secured
Noteholders; provided further that, with respect to the Supporting Noteholder
Termination Event in clause (l) within 1 day following such event, this
Agreement and the obligations hereunder may be terminated solely by written
notice from the Required Supporting Unsecured Noteholders; and provided further
that any such Supporting Noteholder Termination Event may be waived in
accordance with Section 7.17 hereof:

 

(a)

other than as disclosed in writing to the Supporting Secured Noteholders and/or
their advisors as of the date of the Original RSA, any Debtor or any non-Debtor
subsidiary of the Company shall pay or cause to be paid any amount outside the
ordinary course of business with respect to executive compensation or benefits,
including without limitation any amount contemplated by or in connection with
any incentive, retention, bonus or similar plan, in each case without the
consent of the Required Supporting Noteholders;

 

(b)

the Bankruptcy Court shall have entered an order dismissing any of the Chapter
11 Cases or converting any of the Chapter 11 Cases to a case or cases under
chapter 7 of the Bankruptcy Code;

 

(c)

an order denying confirmation of the Plan shall have been entered by the
Bankruptcy Court or the Confirmation Order shall have been reversed, vacated or
otherwise materially modified in a manner inconsistent with this Agreement or
the Plan without the prior written consent of the Required Supporting
Noteholders;

 

(d)

any court of competent jurisdiction or governmental authority, including any
regulatory authority, shall have entered a final, non-appealable judgment or
order declaring the Restructuring, this Agreement or any material portion hereof
to be unenforceable or illegal or enjoining the consummation of a material
portion of the Restructuring and such judgment or order is not stayed,
dismissed, vacated or modified within three business days following notice
thereof to the Company by the Required Supporting Secured Noteholders or the
Required Supporting Unsecured Noteholders; provided, however, that (i) if such
entry has been made at the request of the Required Supporting Secured
Noteholders or the Required Supporting Unsecured Noteholders, then a Supporting
Noteholder Termination Event as to the applicable Supporting Class shall not be
deemed to have occurred with

 

14



--------------------------------------------------------------------------------

  respect to such judgment or order and (ii) in the case of a stay, upon such
judgment or order becoming unstayed and three business days’ notice thereof to
the Company by the Required Supporting Secured Noteholders or the Required
Supporting Unsecured Noteholders, a Supporting Noteholder Termination Event
shall be deemed to have occurred; provided, further, that a ruling by the
Bankruptcy Court that the Plan is not confirmable as a result of terms included
therein and contemplated by one or more provisions of the Restructuring Term
Sheet shall not, by itself, constitute a termination event pursuant to this
Paragraph (d);

 

(e)

any Company Party makes an assignment for the benefit of creditors;

 

(f)

the Company fails to comply with or achieve the following deadlines (each, a
“Case Milestone”) (in each case, with such motions, orders, and other pleadings
being consistent with this Agreement and the Restructuring Term Sheet):

 

  (i)

no later than June 28, 2019, entry of the Final Cash Collateral Order;

 

  (ii)

no later than July 12, 2019, the filing of a motion seeking entry of the DIP
Order;

 

  (iii)

no later than July 12, 2019, the Backstop Commitment Agreement is fully executed
with sufficient backstop commitments to backstop the full amount of the Equity
Rights Offering (the “Backstop Commitment Date”);

 

  (iv)

no later than five business days after the Backstop Commitment Date, the filing
of the Plan and the Disclosure Statement;

 

  (v)

no later than August 9, 2019, entry of the DIP Order;

 

  (vi)

no later than three business days after the entry of the DIP Order, the DIP Loan
is fully drawn;

 

  (vii)

no later than the date that is 7 days after the filing of the Plan and the
Disclosure Statement, the filing of a motion seeking entry of the Conditional
Disclosure Statement Order by the Bankruptcy Court no later than 7 days after
the filing of such motion;

 

  (viii)

in the event that the Bankruptcy Court refuses to enter the Conditional
Disclosure Statement Order, entry of a Final Disclosure Statement Order no later
than the date that is 40 days after the Bankruptcy Court refuses to enter the
Conditional Disclosure Statement Order;

 

  (ix)

60 days after the entry of the Conditional Disclosure Statement Order, or if no
Conditional Disclosure Statement Order is entered, 35 days after the entry of a
Final Disclosure Statement Order, the entry of the Confirmation Order, the Final
Disclosure Statement Order (to the extent entry of a Conditional Disclosure
Statement Order has been entered) and the Approval Order by the Bankruptcy
Court; and

 

  (x)

no later than the date that is 30 days after the entry of the Confirmation
Order, substantial consummation (as defined in section 1101 of the Bankruptcy
Code) of the Plan shall have occurred (the “Effective Date”);

 

15



--------------------------------------------------------------------------------

(g)

the filing by the Company of any motion or pleading with the Bankruptcy Court
that is not consistent in all material respects with this Agreement and the
Restructuring Term Sheet, and such motion or pleading is not withdrawn prior to
the proposed hearing date in respect of such motion after receipt of notice from
the Required Supporting Secured Noteholders or the Required Supporting Unsecured
Noteholders to the Company (or, in the case of a motion that has already been
approved by an order of the Bankruptcy Court at the time the Company is provided
with such notice by the Required Supporting Secured Noteholders or the Required
Supporting Unsecured Noteholders, as applicable, such order is not stayed,
reversed or vacated within three business days of such notice);

 

(h)

the Bankruptcy Court grants relief that is inconsistent in any material respect
with this Agreement or the Restructuring and such inconsistent relief is not
dismissed, vacated or modified to be consistent with this Agreement and the
Restructuring within three business days following notice thereof to the Company
by the Required Supporting Secured Noteholders or the Required Supporting
Unsecured Noteholders;

 

(i)

the Final Cash Collateral Order is materially amended, terminated or otherwise
modified, or the Company or any affiliate thereof seeks any such amendment,
termination or modification, in each case without the consent of the Required
Supporting Secured Noteholders;

 

(j)

the occurrence of an event giving rise to the Prepetition Term Lenders’ or the
Supporting Secured Noteholders’ right to terminate the use of cash collateral
under the terms of the Cash Collateral Order then in effect that has not been
waived or timely cured in accordance therewith; provided, however, that if such
occurrence is primarily the result of a breach by any Supporting Noteholder,
then such Supporting Noteholder shall not be entitled to declare or assert the
existence of such Supporting Noteholder Termination Event with respect to such
occurrence;

 

(k)

the failure of the Unsecured Backstop Parties to execute the Backstop Commitment
Agreement with respect to 100% of the Unsecured Rights by July 9, 2019;
provided, however, that if the Unsecured Backstop Parties have failed to execute
the Backstop Commitment Agreement with respect to 100% of the Unsecured Rights
by such date, any unsubscribed portion of the Unsecured Rights shall be offered
to the Secured Backstop Parties, and this termination event shall only be
effective if the Secured Backstop Parties shall not have subscribed for such
deficiency by July 12, 2019; provided, further, that the right to fund any such
deficiency shall be offered first to other Unsecured Backstop Parties before
being offered to the Secured Backstop Parties;

 

(l)

the failure of the Secured Backstop Parties to execute the Backstop Commitment
Agreement with respect to 100% of the Secured Rights by July 9, 2019; provided,
however, that if the Secured Backstop Parties have failed to execute the
Backstop Commitment Agreement with respect to 100% of the Secured Rights by such
date, any unsubscribed portion of the Secured Rights shall be offered to the
Unsecured Backstop Parties, and this termination event shall only be effective
if the Unsecured Backstop Parties shall not have subscribed for such deficiency
by July 12, 2019; provided, further, that the right to fund any such deficiency
shall be offered first to other Secured Backstop Parties before being offered to
the Unsecured Backstop Parties;

 

(m)

the occurrence of an event giving rise to the right of the Required Backstop
Parties to terminate the Backstop Commitment Agreement that has not been waived
or timely cured in accordance therewith; provided, however, that if such
occurrence is primarily the result

 

16



--------------------------------------------------------------------------------

  of a breach by any Supporting Noteholder, then such Supporting Noteholder
shall not be entitled to declare or assert the existence of such Supporting
Noteholder Termination Event with respect to such occurrence;

 

(n)

any of the following shall have occurred: (i) the Company or any affiliate of
the Company shall have filed any motion, application, adversary proceeding or
cause of action (A) challenging the validity, enforceability, perfection or
priority of, or seeking avoidance or subordination of any of the Claims of the
Prepetition Term Lenders, the Secured Noteholders, the DIP Lenders or the
Unsecured Noteholders, or any of the liens securing the Claims of the
Prepetition Term Lenders, the Secured Noteholders or the DIP Lenders, or
(B) otherwise seeking to impose liability upon or enjoin the Prepetition Term
Lenders, the Secured Noteholders or the Unsecured Noteholders (other than with
respect to a breach of this Agreement); or (ii) the Company or any affiliate of
the Company shall have supported any motion, application, adversary proceeding
or cause of action referred to in the immediately preceding clause (i) filed by
a third party, or affirmatively consents (without the consent of the Required
Supporting Secured Noteholders (with respect to a motion, application, adversary
proceeding or cause of action affecting the Secured Noteholders or the
Prepetition Term Lenders) or the Required Supporting Unsecured Noteholders (with
respect to a motion, application, adversary proceeding or cause of action
affecting the Unsecured Noteholders)) to the standing of any such third party to
bring such application, adversary proceeding or cause of action;

 

(o)

the Company withdraws or revokes the Plan or files, publicly proposes or
otherwise supports, any (i) Alternative Transaction or (ii) amendment or
modification to the Restructuring containing any terms that are inconsistent
with the implementation of, and the terms set forth in, the Restructuring Term
Sheet unless such amendment or modification is otherwise consented to in
accordance with Section 7.17 hereof;

 

(p)

on or after the RSA Effective Time (or, with respect to a termination by the
Required Supporting Secured Noteholders, on or after the effective time of the
Original RSA), the Company effects any merger, consolidation, disposition,
acquisition, investment, dividend, incurrence of indebtedness or other similar
transaction outside the ordinary course of business, other than: (i) the
commencement of the Chapter 11 Cases; (ii) in accordance with the Budget in such
Chapter 11 Cases; or (iii) with the written consent of the Required Supporting
Noteholders (or, with respect to any such transaction occurring on or after the
effective time of the Original RSA but prior to the RSA Effective Time, the
Required Supporting Secured Noteholders);

 

(q)

on or after the RSA Effective Time (or, with respect to a termination by the
Required Supporting Secured Noteholders, on or after the effective time of the
Original RSA), the search and rescue helicopter services contract by and between
the United Kingdom Department for Transport and Bristow Helicopters Ltd. (or any
other Company Party or non-Debtor subsidiary of the Company) or any other
material contract of any Company Party ceases to be in full force and effect;

 

(r)

the Restructuring Documents and any amendments, modifications or supplements
thereto filed by the Company include terms that are not consistent in all
material respects with this Agreement and the Restructuring Term Sheet and such
filing has not been modified or withdrawn within three business days after
notice thereof has been given by the Required Supporting Secured Noteholders or
the Required Supporting Unsecured Noteholders to the Company;

 

17



--------------------------------------------------------------------------------

(s)

the material breach by the Company of any of the undertakings, representations,
warranties or covenants of the Company set forth in this Agreement, and such
breach shall continue unremedied for a period of five business days after notice
thereof has been given by the Required Supporting Secured Noteholders or the
Required Supporting Unsecured Noteholders to the Company;

 

(t)

the Bankruptcy Court shall have entered an order pursuant to section 1104 of the
Bankruptcy Code appointing a trustee, receiver or an examiner to operate and
manage any of the Company’s businesses;

 

(u)

the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard
to material assets of the Debtors without the written consent of the Required
Supporting Noteholders;

 

(v)

the Company loses the exclusive right to file and solicit acceptances of a
chapter 11 plan; or

 

(w)

the failure of the Company to pay the reasonable fees and expenses of the
Secured Notes Ad Hoc Group or the Unsecured Notes Ad Hoc Group in accordance
with this Agreement and the Cash Collateral Orders, as applicable, which failure
shall continue unremedied for a period of seven business days after notice
thereof has been given by the Required Supporting Secured Noteholders or the
Required Supporting Unsecured Noteholders to the Company.

The Company hereby acknowledges and agrees that the termination of this
Agreement and the obligations hereunder as a result of a Supporting Noteholder
Termination Event, and the delivery of any notice by the Required Supporting
Secured Noteholders or the Required Supporting Unsecured Noteholders pursuant to
any of the provisions of this Section 6.02 shall not violate the automatic stay
imposed in connection with the Chapter 11 Cases.

6.03.    Company Termination. This Agreement and the obligations, hereunder may
be terminated with respect to a Supporting Class by the Company upon three
business days’ advance written notice thereof to the Supporting Secured
Noteholders and Supporting Unsecured Noteholders upon the occurrence of any of
the following events (a “Company Termination Event”) unless (a) to the extent
curable, such Company Termination Event has been cured by the applicable
Supporting Noteholders during such three business day notice period, or (b) such
Company Termination Event is waived in accordance with Section 7.17 hereof:

 

(a)

the Bankruptcy Court shall enter an order dismissing the Chapter 11 Cases or
converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code;

 

(b)

the date that is fifteen days after the Bankruptcy Court or a court of competent
jurisdiction denies, vacates or reverses the Confirmation Order if the Parties
are unable to reach agreement after negotiating in good faith on a modified Plan
that would address the basis for such denial, vacatur or reversal and, as a
result, the Debtors determine it is in the best interests of the Company and its
stakeholders to pursue an Alternative Transaction;

 

(c)

any court of competent jurisdiction or governmental authority, including any
regulatory authority, enters a final, non-appealable judgment or order declaring
the Restructuring, this Agreement, or any material portion hereof to be
unenforceable or illegal or enjoining the consummation of a material portion of
the Restructuring and such judgment or order is not dismissed, vacated or
modified within three business days following notice thereof by the

 

18



--------------------------------------------------------------------------------

  Company to the Supporting Secured Noteholders and Supporting Unsecured
Noteholders; provided that a ruling by the Bankruptcy Court that the Plan is not
confirmable as a result of terms included therein and contemplated by one or
more provisions of the Restructuring Term Sheet shall not, by itself, constitute
a termination event pursuant to this Paragraph (c);

 

(d)

any of the covenants of the Supporting Noteholders in this Agreement is
(i) breached in any respect by any Supporting Noteholder, and such breach
materially impacts the ability of the Parties to consummate the Restructuring,
(ii) materially breached by Supporting Secured Noteholders holding in the
aggregate more than 50% in principal amount of the aggregate outstanding Secured
Notes held by the Supporting Secured Noteholders or (iii) materially breached by
Supporting Unsecured Noteholders holding in the aggregate more than 50% in
principal amount of the aggregate outstanding Unsecured Notes held by the
Supporting Unsecured Noteholders, and, in each case, such breach is not cured
within three business days after receipt of notice from the Company to the
Supporting Secured Noteholders and Supporting Unsecured Noteholders of such
breach;

 

(e)

the board of directors, board of managers, or such similar governing body of any
Debtor determines in good faith based on the advice of counsel of national
repute that proceeding with the Restructuring or any of the transactions
contemplated thereby would be inconsistent with applicable law or fiduciary
obligations under applicable law;

 

(f)

the occurrence of a Supporting Noteholder Termination Event pursuant to Sections
6.02(k) or (l) hereof;

 

(g)

the DIP Facility is not fully funded in accordance with the terms of this
Agreement and the DIP Term Sheet, and for the avoidance of doubt, in the event
of such a termination, the Company may pursue the Original DIP Loan Commitment;
or

 

(h)

the occurrence of a breach of the Backstop Commitment Agreement that is not
cured in accordance with the terms thereof.

6.04.    Effect of Termination. Upon the termination of this Agreement, (a) this
Agreement shall be of no further force and effect and each Party shall be
released from its commitments, undertakings and agreements under or related to
this Agreement, and shall have all the rights and remedies that it would have
had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the Restructuring or otherwise, that it would
have been entitled to take had it not entered into this Agreement, including all
rights and remedies available to it under applicable law, and (b) to the extent
Bankruptcy Court permission shall be required for a Supporting Noteholder to
change or withdraw (or cause to be changed or withdrawn) its vote in favor of
the Plan, no Party to this Agreement shall oppose any attempt by such Party to
change or withdraw (or cause to be changed or withdrawn) such vote. Nothing in
this Section 6.04 shall relieve any Party from (y) liability for such Party’s
breach of such Party’s obligations hereunder or (z) obligations under this
Agreement that expressly survive termination of this Agreement pursuant to
Section 7.25 hereof.

6.05.    Termination Upon Effective Date of Plan. This Agreement shall terminate
automatically without further required action or notice upon the Effective Date.

 

19



--------------------------------------------------------------------------------

Section 7.    Miscellaneous.

7.01.    Agreement Effective Time. This Agreement shall become effective and
binding upon each of the Parties as of the date (the “RSA Effective Time”) when
counterpart signatures pages to this Agreement are executed and delivered by
(a) the Company, (b) Secured Noteholders holding in the aggregate more than 67%
in principal amount of the outstanding Secured Notes and (c) Unsecured
Noteholders holding in the aggregate more than 67% in principal amount of the
outstanding Unsecured Notes.

7.02.    No Solicitation. This Agreement is not and shall not be deemed to be a
solicitation for votes for the acceptance of the Plan (or any other chapter 11
plan) for the purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise or a solicitation to tender or exchange any securities. The acceptance
of the Plan by the Supporting Noteholders and any other party entitled to vote
thereon will not be solicited until the Bankruptcy Court enters an order
approving the Disclosure Statement and Solicitation Materials.

7.03.    Company Fiduciary Duties. Notwithstanding anything to the contrary
contained herein, (a) nothing in this Agreement shall require the Company or any
directors, officers, managers or members of the Company or any of its
subsidiaries, in such person’s capacity as a director, officer, manager or
member of the Company or such subsidiary, to take any action, or to refrain from
taking any action, that would breach or be inconsistent with its or their
fiduciary obligations under applicable law, and (b) to the extent that such
fiduciary obligations, in the sole judgment of the Company, require the Company
or any directors, officers or members of the Company to take any such action, or
refrain from taking any such action, they may do so without incurring any
liability to any Party under this Agreement; provided, however, that nothing in
this Section 7.03 shall be deemed to amend, supplement or otherwise modify, or
constitute a waiver of, any Supporting Noteholder Termination Event that may
arise as a result of any such action or omission.

7.04.    Purpose of Agreement. Each of the Parties acknowledges and agrees that
this Agreement is being executed in connection with negotiations concerning the
Restructuring.

7.05.    Complete Agreement. This Agreement, including all exhibits hereto, is
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes any prior agreements and all other prior negotiations
between and among the Company and the Supporting Noteholders (and their
respective advisors), oral or written, between the Parties with respect thereto,
to the maximum extent they relate in any way to the subject matter hereof;
provided that the Parties acknowledge that any confidentiality agreements (if
any) heretofore executed between the Company and any Supporting Noteholder shall
continue in full force and effect in accordance with and only to the extent of
their respective terms. No claim of waiver, modification, consent or
acquiescence with respect to any provision of this Agreement shall be made
against any Party, except on the basis of a written instrument executed by or on
behalf of such Party.

7.06.    Admissibility of this Agreement. Each Party agrees that this Agreement,
the Restructuring Term Sheet and all documents, agreements and negotiations
relating thereto (including any prior drafts of any of the foregoing) shall not,
pursuant to Rule 408 of the Federal Rules of Evidence, any applicable state
rules of evidence and any other applicable law, foreign or domestic, be
admissible into evidence or constitute an admission or agreement in any
proceeding involving a Party; provided, however, that the final execution
versions of this Agreement and the Exhibits thereto may be admissible into
evidence or constitute an admission or agreement in any proceeding to assume
this Agreement, enforce the terms of this Agreement and/or support the
solicitation, confirmation and consummation of the Restructuring.

 

20



--------------------------------------------------------------------------------

7.07.    Representation by Counsel. Each Party acknowledges that it has been
represented by counsel (or had the opportunity to be so represented and waived
its right to do so) in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived. This Agreement is the product
of arm’s length negotiations among the Parties and its provisions shall be
interpreted in a neutral manner and one intended to effect the intent of the
Parties. None of the Parties shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.

7.08.    Independent Due Diligence and Decision-Making. Each Party confirms that
its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions and
prospects of the Company.

7.09.    Several, Not Joint Obligations. The agreements, representations, and
obligations of the Parties under this Agreement are, in all respects, several
and not joint, including among the various Supporting Noteholders. No prior
history, pattern, or practice of sharing confidences among or between the
Parties shall in any way affect or negate this Agreement.

7.10.    Parties, Succession and Assignment. This Agreement shall be binding
upon, and inure to the benefit of, the Parties and their respective successors,
assigns, heirs, executors, estates, administrators and representatives. No
rights or obligations of any Party under this Agreement may be assigned or
transferred to any other person or entity except as otherwise expressly provided
herein. Nothing in this Agreement, express or implied, shall give to any person
or entity, other than the Parties (and those permitted assigns under
Section 3.03), any benefit or any legal or equitable right, remedy or claim
under this Agreement.

7.11.    No Waiver of Participation and Reservation of Rights. Except as
expressly provided in this Agreement or the Plan, nothing herein is intended to,
nor does, in any manner waive, limit, impair, or restrict any right of any Party
or the ability of each of the Parties to protect and preserve its rights,
remedies and interests, including without limitation, Claims against and
interests in the Company. If the Restructuring is not consummated, or following
the occurrence of a Supporting Noteholder Termination Event, a Company
Termination Event or the termination of this Agreement, nothing herein shall be
construed as a waiver by any Party of any or all of such Party’s rights, and the
Parties expressly reserve any and all of their respective rights.

7.12.    No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns, except as expressly set forth in this
Agreement.

7.13.    Specific Performance. Each Party hereto recognizes and acknowledges
that a breach by it of any covenants or agreements contained in this Agreement
would cause the other Parties to sustain damages for which such Parties would
not have an adequate remedy at law for money damages, and therefore each Party
agrees that in the sole event of any breach, the other Parties shall be entitled
to seek the remedy of specific performance and injunctive or other equitable
relief (including attorney’s fees and costs) to enforce such covenants and
agreements, in addition to any other remedy to which such nonbreaching Party may
be entitled, at law or in equity, without the necessity of proving the
inadequacy of money damages as a remedy, including an order of the Bankruptcy
Court requiring any Party to comply promptly with any of its obligations
hereunder. Each Party further agrees that no other Party or any other person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 7.13, and each Party (a) irrevocably waives any right it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument and (b) shall cooperate fully in any attempt by the other Party to
obtain such equitable relief.

 

21



--------------------------------------------------------------------------------

7.14.    Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

7.15.    Transaction Expenses. Unless otherwise paid during the Chapter 11 Cases
pursuant to the Cash Collateral Orders or the DIP Order, the Company hereby
agrees to pay promptly upon entry of the Approval Order or the DIP Order, on a
monthly basis or otherwise in accordance with the terms of the relevant
engagement letters and work fee letters, in full, in cash, all accrued and
unpaid Transaction Expenses incurred in accordance with the applicable fee
letter or engagement letter, so long as this Agreement has not been terminated
as to the applicable Party on behalf of which such Transaction Expenses were
incurred. For the avoidance of doubt, the Company shall have no obligation
hereunder to pay any Transaction Expenses or other amounts accruing
post-termination, subject to Section 10.

7.16.    Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement. Delivery of an executed copy of this Agreement shall be deemed to be
a certification by each person executing this Agreement on behalf of a Party
that such person and Party has been duly authorized and empowered to execute and
deliver this Agreement and each other Party may rely on such certification.
Delivery of any executed signature page of this Agreement by telecopier,
facsimile or electronic mail shall be as effective as delivery of a manually
executed signature page of this Agreement.

7.17.    Amendments and Waivers.

 

(a)

Any amendment or modification of any term or provision of this Agreement or the
Restructuring and any waiver of any term or provision of this Agreement or of
the Restructuring or of any default, misrepresentation, or breach of warranty or
covenant hereunder shall not be valid unless the same shall be (i) in writing
and signed by the Company, the Required Backstop Parties, the Required
Supporting Secured Noteholders and the Required Supporting Unsecured Noteholders
or (ii) confirmed by email by each of counsel to the Company, counsel to the
Secured Notes Ad Hoc Group representing that it is acting with the authority of
the Required Supporting Secured Noteholders and counsel to the Unsecured Notes
Ad Hoc Group representing that is acting with the authority of the Required
Supporting Unsecured Noteholders.

 

(b)

In determining whether any consent or approval has been given or obtained by the
Required Backstop Parties, the Required Supporting Secured Noteholders or the
Required Supporting Unsecured Noteholders, any Secured Notes and Unsecured Notes
held by any then-existing Supporting Noteholder, as applicable, that is in
material breach of its covenants, obligations or representations under this
Agreement shall be excluded from such determination, and the Secured Notes and
Unsecured Notes held by such Supporting Noteholder, as applicable, shall be
treated as if they were not outstanding.

 

(c)

Any waiver shall not be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent default,
misrepresentation, or breach of warranty or covenant.

 

22



--------------------------------------------------------------------------------

(d)

The failure of any Party to exercise any right, power or remedy provided under
this Agreement or otherwise available in respect hereof at law or in equity, or
to insist upon compliance by any other Party with its obligations hereunder
shall not constitute a waiver by such Party of its right to exercise any such or
other right, power or remedy or to demand such compliance.

 

(e)

Notwithstanding anything to the contrary in this Section 7.17, no amendment,
modification or waiver of any term or provision of this Agreement or the
Restructuring shall be effective with respect to any Supporting Noteholder
without such Supporting Noteholder’s prior written consent to the extent such
amendment, modification or waiver materially affects such Supporting Noteholder
(in its capacity as a Secured Noteholder or Unsecured Noteholders) in a manner
that is disproportionately adverse to such Supporting Noteholder in relation to
the other Supporting Noteholders in the applicable Supporting Class.

 

(f)

Notwithstanding the foregoing provisions of this Section 7.17, no written waiver
shall be required of the Company in the case of a waiver of a Supporting
Noteholder Termination Event.

7.18.    Notices. All notices (including, without limitation, any notice of
termination or breach) hereunder shall be in writing and delivered by email,
facsimile, courier or registered or certified mail (return receipt requested) to
the email address, address or facsimile number (or at such other address or
facsimile number as shall be specified by like notice) as set forth on Exhibit D
hereto. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile or email, shall be deemed
given when sent, provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
business day for the recipient.

7.19.    Construction. Unless otherwise specified, references in this Agreement
to any Section or clause refer to such Section or clause as contained in this
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import in this Agreement refer to this Agreement as a whole, and not to
any particular Section or clause contained in this Agreement. Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”.

7.20.    Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction the
remaining terms and provisions hereof.

7.21.    Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction or interpretation of any
term or provision hereof and shall not affect in any way the meaning or
interpretation of this Agreement.

7.22.    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING, WHETHER IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF OR RELATING TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED

 

23



--------------------------------------------------------------------------------

BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. INSTEAD, ANY LEGAL PROCEEDINGS SHALL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.

7.23.    Submission to Jurisdiction. By its execution and delivery of this
Agreement, each of the Parties hereby irrevocably and unconditionally submits to
the exclusive jurisdiction of the Bankruptcy Court for purposes of any action,
suit or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby. Each Party irrevocably waives, to the fullest
extent permitted by applicable laws, any objection it may have now or hereafter
to the venue of any action, suit or proceeding brought in such courts or to the
convenience of the forum.

7.24.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW
YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.25.    Conflicts. In the event the terms and conditions set forth in the
Restructuring Term Sheet and in this Agreement are inconsistent, the
Restructuring Term Sheet shall control. In the event of any conflict among the
terms and provisions of the Plan, this Agreement and the Restructuring Term
Sheet, the terms and provisions of the Plan shall control. In the event of any
conflict among the terms and provisions of the Confirmation Order, the Plan,
this Agreement and the Restructuring Term Sheet, the terms of the Confirmation
Order shall control. In the event of any conflict among the terms and provisions
of this Agreement, the Restructuring Term Sheet and the Cash Collateral Orders,
the terms and provisions of the Cash Collateral Orders shall control. In the
event of any conflicts among the terms and provisions of this Agreement, the
Restructuring Term Sheet, the Cash Collateral Orders and the DIP Credit
Agreement, the DIP Credit Agreement shall control. Upon execution of the
Restructuring Documents, in the event of any conflict among the terms and
provisions thereof and of this Agreement or the Restructuring Term Sheet, the
applicable Restructuring Document shall control. Notwithstanding the foregoing,
nothing contained in this Section 7.25 shall affect, in any way, the
requirements set forth herein for the amendment of this Agreement.

7.26.    Survival. Notwithstanding the termination of this Agreement pursuant to
Section 6 or Section 10 hereof, the agreements and obligations of the Parties in
this Section 7, Section 6.04 and Section 10 shall survive such termination and
shall continue in full force and effect for the benefit of the Parties in
accordance with the terms hereof; provided, however, that any liability of a
Party for failure to comply with the terms of this Agreement shall survive such
termination.

 

24



--------------------------------------------------------------------------------

Section 8.    Forbearance. Commencing as of the RSA Effective Time and so long
as this Agreement has not been terminated, the Supporting Noteholders hereby
(y) agree that such Supporting Noteholders shall not, and shall not request that
the Secured Notes Trustee, the 6.25% Senior Notes Trustee or the Convertible
Notes Trustee, as applicable, and (z) direct the Secured Notes Trustee, the
6.25% Senior Notes Trustee and the Convertible Notes Trustee, as applicable, not
to (a) declare the Secured Notes, the 6.25% Senior Notes or the Convertible
Notes to be immediately due and payable or (b) exercise any rights or remedies
available under the Secured Notes Indenture, the 6.25% Senior Notes Indenture or
the Convertible Notes Indenture, as applicable, or applicable law, rule,
regulation or order (the “Forbearance”). Bristow Parent and the Guarantors
acknowledge and agree that the Forbearance is limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Secured Notes
Indenture, the 6.25% Senior Notes Indenture, or the Convertible Notes Indenture
or any other Secured Notes Document, 6.25% Senior Notes Document or Convertible
Notes Document are intended pursuant to this Section 8 to (or shall) be affected
hereby, all of which remain in full force and effect unaffected hereby. By their
delivery of an executed copy of this Agreement to the Secured Notes Trustee, the
Supporting Secured Noteholders (who hold at least 25% in principal amount of the
outstanding Secured Notes) hereby direct the Secured Notes Trustee hereunder to
forbear from taking any of the actions specified in clauses (a) and (b) of the
first sentence of this paragraph. By their delivery of an executed copy of this
Agreement to the 6.25% Senior Notes Trustee, the Supporting Unsecured
Noteholders (who hold at least 25% in principal amount of the outstanding 6.25%
Senior Notes) hereby direct the 6.25% Senior Notes Trustee to forbear from
taking any of the actions specified in clauses (a) and (b) of the first sentence
of this paragraph. By their delivery of an executed copy of this Agreement to
the Convertible Notes Trustee, the Supporting Unsecured Noteholders (who hold at
least 25% in principal amount of the outstanding Convertible Notes) hereby
direct the Convertible Notes Trustee to forbear from taking any of the actions
specified in clauses (a) and (b) of the first sentence of this paragraph.

Section 9.    Disclosure. The Supporting Noteholders hereby consent to the
disclosure of the execution and contents of this Agreement by the Company in the
Plan, the Disclosure Statement, the other documents required to implement the
Restructuring and any filings by the Company with the Bankruptcy Court or as
required by law or regulation; provided, however, that the Company shall not,
without the applicable Supporting Noteholder’s prior consent, (a) use the name
of any Supporting Noteholder or its controlled affiliates, officers, directors,
managers, stockholders, members, employees, partners, representatives or agents
in any press release or public filing or (b) disclose the individual holdings of
any Supporting Noteholder to any person, but may disclose the aggregate Secured
Note, 6.25% Senior Note and Convertible Note holdings, respectively, in three
single amounts of (i) all of the Secured Notes held by the Supporting
Noteholders, (ii) all of the 6.25% Senior Notes held by the Supporting
Noteholders and (iii) all of the Convertible Notes held by the Supporting
Noteholders; provided, further, that the Company shall redact any such
information set forth in the foregoing clauses (a) and (b) of every Party to
this Agreement; provided, further, that, the Company shall be permitted to
disclose at any time the aggregate principal amount of, and aggregate percentage
of, the Claims, and the aggregate amount and percentage of Interests, held by
the Supporting Noteholders. The Company, counsel to the Secured Notes Ad Hoc
Group and counsel to the Unsecured Notes Ad Hoc Group shall (x) consult with
each other before issuing any press release or otherwise making any public
statement or filing with respect to the transactions contemplated by this
Agreement, (y) provide to the other for review a copy of any such press release
or public statement or filing and (z) not issue any such press release or make
any such public statement or filing prior to such consultation and review and
the receipt of the prior consent of the other Party, unless required by
applicable law or regulations of any applicable stock exchange or governmental
authority, in which case, the Party required to issue the press release or make
the public statement or filing shall, prior to issuing such press release or

 

25



--------------------------------------------------------------------------------

making such public statement or filing, use its commercially reasonable efforts
to allow the other Party reasonable time to comment on such press release or
public statement or filing to the extent practicable. The Company shall cause
the signature pages attached to this Agreement to be redacted so as to exclude
the identities of the Supporting Noteholders and amount of Claims and Interests
held by each Supporting Noteholder to the extent this Agreement is filed on the
docket maintained in the Chapter 11 Cases, posted on the Company’s website(s) or
otherwise made publicly available. Within 24 hours of the RSA Effective Time,
the Company shall deliver to the Secured Notes Trustee, the 6.25% Senior Notes
Trustee and the Convertible Notes Trustee for circulation to all Secured
Noteholders and Unsecured Noteholders a true and correct copy of this Agreement
(such copy to be in form and substance acceptable to the Supporting Noteholders
and to be redacted in a manner consistent with this Section 9).

Section 10.    Original RSA Amended. This Agreement shall amend, restate,
supersede and replace in its entirety the Original RSA with respect to the
Parties; provided that the Original DIP Loan Commitment shall remain in full
force and effect until such time as the DIP Order is entered by the Bankruptcy
Court and the DIP Facility under the DIP Credit Agreement is funded. Upon the
occurrence of the RSA Effective Time, all obligations of the Parties arising
under the Original RSA shall be of no further effect. Notwithstanding anything
to the contrary in this Section 10 or otherwise in this Agreement, upon a
termination of this Agreement, the Original RSA and (to the extent such
termination occurs prior to the effectiveness of the definitive documentation
for the DIP Facility) the Original DIP Loan Commitment shall come back into
effect and supersede and replace in its entirety this Agreement, and all
obligations of the Parties arising under this Agreement shall be of no further
effect except for those set forth in Section 7.27 as surviving any termination
of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

 

BRISTOW GROUP INC. By:  

/s/ L. Don Miller

Name:   L. Don Miller Title:   President and Chief Executive Officer BRISTOW
U.S. LLC By:  

/s/ Geoffrey L. Carpenter

Name:   Geoffrey L. Carpenter Title:   Manager BRISTOW ALASKA INC. By:  

/s/ Geoffrey L. Carpenter

Name:   Geoffrey L. Carpenter Title:   Vice President and Treasurer BRISTOW
HELICOPTERS INC. By:  

/s/ Geoffrey L. Carpenter

Name:   Geoffrey L. Carpenter Title:   Vice President and Treasurer BRISTOW
HOLDINGS INC. By:  

/s/ Geoffrey L. Carpenter

Name:   Geoffrey L. Carpenter Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

BRISTOW U.S. LEASING LLC By:  

/s/ Geoffrey L. Carpenter

Name:   Geoffrey L. Carpenter Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

DW Catalyst Master Fund, Ltd.

By DW Partners, LP, its investment manager

By:  

/s/ Houdin Honarvar

Name:   Houdin Honarvar Title:   General Counsel/CCO

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

DW-TX, LP

By DW Partners, LP, its investment manager

By:  

/s/ Houdin Honarvar

Name:   Houdin Honarvar Title:   General Counsel/CCO

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

DW Value Master Fund, Ltd.

By DW Partners, LP, its investment manager

By:  

/s/ Houdin Honarvar

Name:   Houdin Honarvar Title:   General Counsel/CCO

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS: Arch Reinsurance LTD.

By: BlackRock Financial Management, Inc., its Investment

Advisor

By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS: BlackRock 2022 Global Income Opportunity Trust
By: BlackRock Advisors, LLC as Investment Advisor By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS: Strategic Income Opportunities Bond Fund

By: BlackRock Institutional Trust Company, NA, not in its

individual capacity but as Trustee of the Strategic Income

Opportunities Bond Fund

By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

BlackRock Strategic Income Opportunities Portfolio of

BlackRock Funds V

By: BlackRock Advisors, LLC, its Investment Advisor By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS: Master Total Return Portfolio of Master Bond LLC

By: BlackRock Financial Management, Inc., its Registered

Sub-Advisor

By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS: BlackRock Multi-Sector Opportunities Trust By:
BlackRock Advisors, LLC, its Investment Advisor By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

Advanced Series Trust—AST BlackRock/Loomis Sayles Bond

Portfolio

By: BlackRock Financial Management, Inc., its Sub-Advisor

By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS: BGF Fixed Income Global Opportunities Fund

By: BlackRock Financial Management, Inc., its Investment

Advisor

By:  

/s/ Henry Brennan

Name:   Henry Brennan Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

HIGHBRIDGE MSF INTERNATIONAL LTD. (f/k/a 1992

MSF International Ltd.)

By: Highbridge Capital Management, LLC, as Trading

Manager

By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

1992 TACTICAL CREDIT MASTER FUND, L.P.

By: Highbridge Capital Management, LLC, as Trading

Manager

By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P.

By: Highbridge Capital Management, LLC, as Trading

Manager

By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

OAK HILL ADVISORS, L.P., on behalf of certain

investment funds and separate accounts that it manages

By:  

/s/ Gregory S. Rubin

Name:   Gregory S. Rubin Title:   Authorized Signatory

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECURED NOTEHOLDERS:

Funds and/or accounts managed, advised or controlled by

Whitebox Advisors LLC or a subsidiary/affiliate thereof.

By:  

/s/ Luke Harris

Name:   Luke Harris Title:   Deputy General Counsel

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING UNSECURED NOTEHOLDERS: Funds and/or accounts managed, advised or
controlled by Bain Capital Credit, LP, or a subsidiary/affiliate thereof. By:  

/s/ Sally Fassler Dornaus

Name:   Sally Fassler Dornaus Title:   Managing Director

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING UNSECURED NOTEHOLDERS: Funds and/or accounts managed, advised or
controlled by Cove Key Management, LP or a subsidiary/affiliate thereof. By:  

/s/ Jeff Coviello

Name:   Jeff Coviello Title:   Managing Member

 

 

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING UNSECURED NOTEHOLDERS: Funds and/or accounts managed, advised or
controlled by Empyrean Capital Partners, LP or a subsidiary/affiliate thereof.
By:  

/s/ C. Martin Meekins

Name:   C. Martin Meekins Title:   Authorized Person

 

 

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING UNSECURED NOTEHOLDERS: Solus Alternative Asset Management LP, on
behalf of funds managed thereby. By:  

/s/ C.J. Lanktree

Name:   C.J. Lanktree Title:   Partner/Portfolio Manager

 

 

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING UNSECURED NOTEHOLDERS: Funds and/or accounts managed, advised or
controlled by South Dakota Investment Council or a subsidiary/affiliate thereof.
By:  

/s/ Matthew L. Clark

Name:   Matthew L. Clark Title:   State Investment Officer

 

 

[Signature Page to Amended and Restated Restructuring Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Restructuring Term Sheet



--------------------------------------------------------------------------------

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES NOR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR,
UNTIL THE OCCURRENCE OF THE RSA EFFECTIVE TIME IN THE NEW RESTRUCTURING SUPPORT
AGREEMENT DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE PARTIES HERETO. NOTHING
HEREIN CONSTITUTES AN AGREEMENT, UNDERSTANDING OR COMMITMENT TO EFFECTUATE OR
IMPLEMENT A RESTRUCTURING ON THE TERMS DESCRIBED HEREIN OR ON ANY OTHER TERMS.

RESTRUCTURING TERM SHEET

INTRODUCTION

This term sheet (together with all exhibits, schedules and attachments hereto,
this “Term Sheet”) describes the material terms of the Restructuring of the
Debtors.

The Restructuring will be accomplished through the Debtors’ Chapter 11 Cases, to
implement the Plan described herein and otherwise in form and substance
acceptable to the Required Supporting Secured Noteholders, the Required
Supporting Unsecured Noteholders and the Required Backstop Parties.

This Term Sheet contemplates entry into an amended and restated restructuring
support agreement (the “New Restructuring Support Agreement”) between the
Supporting Secured Noteholders, the Supporting Unsecured Noteholders, and the
Company. The New Restructuring Support Agreement shall amend, restate,
supersede, and replace the Restructuring Support Agreement, dated as of May 10,
2019 (the “Original Restructuring Support Agreement”) in its entirety.

This Term Sheet does not include a description of all the terms, conditions, and
other provisions that are to be contained in the definitive documentation
governing the Restructuring, which remain subject to negotiation and completion
in accordance with the New Restructuring Support Agreement and applicable
bankruptcy law. The documents executed to effectuate the Restructuring will not
contain any material terms or conditions that are inconsistent in any material
respect with this Term Sheet or the New Restructuring Support Agreement.



--------------------------------------------------------------------------------

OVERVIEW OF THE RESTRUCTURING1

In general, the Restructuring contemplates that:

 

  (a)

The Debtors will implement the Restructuring pursuant to the Plan on the terms
set forth in this Term Sheet, subject to the following conditions precedent:

 

  i.

The Business Plan and Fleet Plan must be reasonably satisfactory to the Required
DIP Lenders, the Required Supporting Secured Noteholders, the Required
Supporting Unsecured Noteholders, and the Required Backstop Parties; and

 

  ii.

No materially adverse modifications to the UK SAR contract. The Company’s parent
guarantee of the UK SAR contract will “ride through” the Restructuring and
otherwise be unimpaired (or reinstated) pursuant to the Plan.

 

  (b)

The Secured Notes Ad Hoc Group or a subset thereof (in such capacity, the
“Secured DIP Lenders”), the Unsecured Notes Ad Hoc Group or a subset thereof and
certain other holders of the Convertible Notes to the extent consented to by the
Required Supporting Unsecured Noteholders (in such capacity, collectively, the
“Unsecured DIP Lenders,” and, together with the Secured DIP Lenders,
collectively, the “DIP Lenders”) will fund a $150 million super-priority senior
secured debtor-in-possession financing facility (the “DIP Facility”), with 50%
funded by the Secured DIP Lenders (the “Secured DIP Commitments”) and 50% funded
by the Unsecured DIP Lenders (the “Unsecured DIP Commitments”), on the terms and
subject to the conditions set forth in the term sheet attached hereto as Exhibit
1 and the DIP Commitment Letters. The existing debtor-in-possession financing
commitment of the Secured Notes Ad Hoc Group shall not terminate unless and
until the DIP Facility has been approved by the Bankruptcy Court and funded.

 

  (c)

Commitments of the Secured Notes Ad Hoc Group, the Unsecured Notes Ad Hoc Group,
and certain other holders of the Convertible Notes that become party to the New
Restructuring Support Agreement at or prior to the RSA Effective Time and to the
extent consented to by the Required Supporting Unsecured Noteholders:

 

  i.

no later than the execution date of the New Restructuring Support Agreement, the
DIP Lenders will severally (and not jointly) commit to fund the DIP Facility
(with oversubscription rights as set forth below), on the terms and subject to
the conditions set forth in the term sheet attached hereto as Exhibit 1 and the
DIP Commitment Letters; and

 

  ii.

the Backstop Parties will severally (and not jointly) commit (the “Backstop
Commitments”) to backstop (with oversubscription rights as set forth below) the
$400 million Equity Rights Offering (as set forth further herein) of (x) common
equity interests (the “Reorganized Common Equity”) and (y) preferred equity
interests (the “Reorganized Preferred Equity” and, together with the Reorganized
Common Equity, the “Reorganized Equity”), in each case in the Company as
reorganized pursuant to the Plan (the “Reorganized Company”) , on the terms and
conditions set forth herein and subject to satisfactory due diligence. Except as
expressly provided herein, the Reorganized Equity shall be purchased or
distributed for all purposes under the New Restructuring Support Agreement in
“strips” of (i) 20% of Reorganized Preferred Equity and (ii) 80% of Reorganized
Common Equity; and unless stated otherwise, references to distributions of
Reorganized Equity herein shall mean strips of Reorganized Preferred Equity and
Reorganized Common Equity in such proportion.

 

 

1 

Nothing contained herein shall be construed as a commitment of any member of the
Unsecured Notes Ad Hoc Group or the Secured Notes Ad Hoc Group to provide debt
or equity financing to the Company.

 

2



--------------------------------------------------------------------------------

This Term Sheet incorporates the rules of construction as set forth in section
102 of the Bankruptcy Code. Capitalized terms used but not defined in this Term
Sheet shall have the meanings ascribed to such terms in the New Restructuring
Support Agreement.

 

DIP Facility/Use of Cash Collateral   

The DIP Facility shall have the terms set forth on Exhibit 1 hereto, including
that the DIP Facility shall (i) be in the principal amount of $150 million,
(ii) be funded 50% by the Secured DIP Lenders (with oversubscription rights) and
50% by the Unsecured DIP Lenders (with oversubscription rights), provided that
the DIP Lenders shall be severally (but not jointly) obligated to fund the DIP
Facility, provided, further, that if any Secured DIP Lender fails to fund any
portion of its Secured DIP Commitment, such portion shall be, first, offered to
the remaining Secured DIP Lenders and, second, to the Unsecured DIP Lenders, and
provided, further, that if any Unsecured DIP Lender fails to fund any portion of
its Unsecured DIP Commitment, such portion shall be, first, offered to the
remaining Unsecured DIP Lenders and, second, to the Secured DIP Lenders,
(iii) be a single-draw term loan facility, funded in its entirety as soon as
reasonably practicable upon entry of the DIP Loan Order, and (iv) include any
other modifications to be agreed among the Required DIP Lenders, the Required
Supporting Secured Noteholders and the Required Supporting Unsecured Noteholders
(provided that all documents and all amendments to or modifications of any
document that would have the effect of altering the treatment to be provided to
any DIP Lender under the Plan shall be in form and substance acceptable to each
DIP Lender affected thereby).

 

All Parties to the New Restructuring Support Agreement have agreed to support,
and not oppose, entry of the Final Cash Collateral Order attached hereto as
Exhibit 2.

 

The proceeds of the DIP Facility shall be used by the Debtors in accordance with
a budget to be agreed upon with the Required DIP Lenders.

 

The “Equitization Consent Fee” means a fee equal to 10% of the amount of the DIP
Facility paid in, at the election of each DIP Lender, (a) Reorganized Common
Equity or (b) Reorganized Preferred Equity, issued in each case at the Equity
Rights Offering Value. The Equitization Consent Fee shall be fully earned upon
entry of the DIP Order and payable, and subject to the limitations and
conditions, as set forth in the DIP Term Sheet attached hereto as Exhibit 1.

 

If the maturity of the DIP Facility is accelerated prior to the Effective Date,
the Equitization Consent Fee shall be payable as set forth in the DIP Term Sheet
attached hereto as Exhibit 1.

 

3



--------------------------------------------------------------------------------

Rights Offering and Backstop Commitment   

The Unsecured Backstop Parties shall severally (but not jointly) backstop
$360 million (with oversubscription rights with respect to such amounts), as set
forth further herein, and the Secured Backstop Parties shall severally (but not
jointly) backstop $40 million (with oversubscription rights with respect to such
amounts), as set forth further herein, in each case, of the Equity Rights
Offering. To the extent the Unsecured Backstop Parties do not fully backstop
such $360 million, any deficiency shall be offered to the Secured Backstop
Parties for backstop (but for the avoidance of doubt, there shall be no
obligation to fund such deficiency except with the consent of the funding
Secured Backstop Party). To the extent the Secured Backstop Parties do not fully
backstop such $40 million, any deficiency shall be offered to the Unsecured
Backstop Parties for backstop (but for the avoidance of doubt, there shall be no
obligation to fund such deficiency except with the consent of the funding
Unsecured Backstop Party). For the avoidance of doubt, the right to fund any
such deficiency shall be offered first to other Backstop Parties within the same
Supporting Class (as defined in the New RSA) before being offered to the
Backstop Parties of the other Supporting Class. The “Record Date” for the Equity
Rights Offering will be set forth in the order approving the Disclosure
Statement.

 

The proceeds of the Equity Rights Offering shall be used by the Debtors or the
Reorganized Company, as applicable, to fund payments under the Plan and for
general corporate and strategic purposes as determined by management and the New
Board.

 

All unsecured creditors shall be able to participate in their pro rata share
(without oversubscription rights) of up to $360 million of the Equity Rights
Offering (the “Unsecured Rights”), and all Secured Noteholders shall have the
right to participate in their pro rata share (without oversubscription rights)
of up to $40 million of the Equity Rights Offering (the “Secured Rights”) to the
extent such holders elect to receive the Secured Rights (as set forth further
below in “Plan Treatment of Secured Notes Claims”) and the Reorganized Equity
shall be offered in the Equity Rights Offering at the Equity Rights Offering
Value. Any unsubscribed portion of the unsecured creditors’ $360 million portion
of the Equity Rights Offering shall be purchased by the Unsecured Backstop
Parties, and any unsubscribed portion of the Secured Noteholders’ $40 million
portion of the Equity Rights Offering shall be purchased by the Secured Backstop
Parties, in each case up to such Backstop Party’s commitment under the Backstop
Commitment Agreement.

 

4



--------------------------------------------------------------------------------

   The Reorganized Common Equity purchased through the Equity Rights Offering
shall dilute the Reorganized Common Equity issued under the Plan on account of
any pre-petition claims (which Reorganized Common Equity for avoidance of doubt
shall be subject to dilution for the MIP). Backstop Commitment Fee   

The Backstop Commitment Fee means a nonrefundable aggregate premium equal to 10%
of the aggregate amount of the Equity Rights Offering, excluding any
oversubscription amounts, payable in, at the election of each Backstop Party,
(a) Reorganized Common Equity or (b) Reorganized Preferred Equity, issued in
each case at the Equity Rights Offering Value. The Backstop Commitment Fee shall
be fully earned upon entry of an order approving the Backstop Commitment
Agreement (other than by Backstop Parties who default in their obligations under
the Backstop Commitment Agreement) and payable upon earlier of the consummation
of the Plan and the termination of the Backstop Commitment Agreement.

 

If the Backstop Commitment Agreement is terminated prior to the Effective Date
for any reason other than the breach of the Backstop Parties, the Backstop
Commitment Fee shall be payable to the Backstop Parties in cash in an amount
equal to 5% of the aggregate amount of the Equity Rights Offering, excluding any
oversubscription amounts, within three (3) business days following the earlier
of (a) the closing of an Alternative Transaction and (b) the effective date of a
chapter 11 plan; it being understood that a Backstop Party shall not be entitled
to the Backstop Commitment Fee under any circumstances if such Backstop Party
breaches the Backstop Commitment Agreement. If any of the Backstop Parties fails
to satisfy its obligations under the Backstop Commitment Agreement and some or
all of the remaining Backstop Parties cure such breach, such curing Backstop
Parties shall be entitled to payment of the applicable Backstop Commitment Fee
and shall share such Backstop Commitment Fee on a pro rata basis based on
participation.

 

To the extent that the Backstop Commitment Fee is payable in cash, it shall
constitute an administrative expense claim against each Debtor, which shall be
pari passu with all other administrative expenses.

Reorganized Preferred Equity    The Reorganized Preferred Equity may be issued
by the Reorganized Company on the Effective Date. The Reorganized Preferred
Equity shall bear an annual dividend of 10%, which shall be paid in kind in
additional shares of Reorganized Preferred Equity, and such shares shall be
fully convertible into shares of Reorganized Common Equity at the Equity Rights
Offering Value, provided that all such terms and all other terms of the
Reorganized Preferred Equity, including the issuance thereof, shall be subject
in all respects to a Reorganized Equity term sheet to be agreed upon by the
Required Backstop Parties, the Required Supporting Secured Noteholders, the
Required Supporting Unsecured Noteholders and the Company.

 

3



--------------------------------------------------------------------------------

Equity Rights Offering Value    “Equity Rights Offering Value” means a discount
of 30% to the Plan Equity Value, as defined below. Exit Facility    The Debtors
shall conduct a marketing process (the “Exit Facility Marketing Process”) to
raise a senior secured or unsecured revolving, term loan or notes facility in an
aggregate principal amount of at least $75 million to be arranged and provided
by one or more commercial lending institutions. Plan Treatment of DIP Facility
   DIP Facility claims shall be satisfied and discharged in full on the
Effective Date in exchange for strips of Reorganized Equity, with such
Reorganized Equity issued at the Equity Rights Offering Value, provided that, if
any of the Secured DIP Lenders is not a Backstop Party, then, first, any other
Secured DIP Lender that is a Backstop Party shall have the option to purchase
such DIP Facility claims (in exchange for the payment in full of all principal,
interest, fees, expenses and other amounts), and, second, if no other Secured
DIP Lender agrees to tender for such DIP Facility claims as set forth herein,
then any Unsecured DIP Lender that is a Backstop Party shall have the option to
purchase such DIP Facility claims (in exchange for the payment in full of all
principal, interest, fees, expenses and other amounts). Plan Treatment of
Prepetition Term Loan   

Unless each holder of a Prepetition Term Loan claim agrees otherwise, each
holder of a Prepetition Term Loan claim (including pre- and post-petition
interest at the contract rate and all other outstanding amounts, to the extent
not otherwise paid as adequate protection pursuant to a cash collateral order
and not recharacterized or otherwise avoided) shall receive, at the election of
the Required Lenders (as defined under the Prepetition Term Loan) and Required
Supporting Unsecured Noteholders, either (a) payment in full in cash, or
(b) replaced or amended and reinstated, in any case secured by a first lien on
substantially all assets of the Company (subject to customary and other agreed
exclusions including for the Lombard Financing Facilities), with the same
maturity and interest rate as in the Prepetition Term Loan, and with amendments
only to the prepayment, financial, reporting and other affirmative and negative
covenants in the Prepetition Term Loan credit agreement acceptable to the
Required Backstop Parties, the Required Supporting Secured Noteholders and the
Required Supporting Unsecured Noteholders, and an amendment fee to be paid to
the holders of Prepetition Term Loan claims in connection with such amendments
in an aggregate amount to be agreed.

 

The Prepetition Term Loan will be cancelled and discharged.

 

6



--------------------------------------------------------------------------------

Plan Treatment of Existing Secured Financing and Existing Aircraft Leases    To
be determined following the review by the Unsecured Notes Ad Hoc Group and
Secured Notes Ad Hoc Group of fleet information and business plan, in working
with the Company and its advisors (other than the Lombard (BULL) Financing
Facility, which shall receive the treatment set forth below). Plan Treatment of
Secured Notes Claims   

Each holder of a Secured Notes Claim (including pre- and post-petition interest
at the non-default contract rate and all other outstanding amounts, to the
extent not otherwise paid as adequate protection pursuant to a cash collateral
order and not recharacterized or otherwise avoided, but not including any
make-whole or prepayment premium) (collectively, the “Secured Notes Claims”)
shall receive payment of such holder’s Secured Notes Claims in full in cash
(including all pre- and post-petition accrued and unpaid interest), unless such
holder elects to instead receive payment in full consisting of (a) cash equal to
98% of such holder’s Secured Notes Claims after giving effect to the payment in
full in cash of all pre- and post-petition accrued and unpaid interest and any
prepayment of the Secured Notes with proceeds from the DIP Facility, plus
(b) such holder’s pro-rata share of the Secured Rights, as determined as a
percentage of all holders of Secured Notes Claims.

 

Approximately $75 million of the DIP Facility shall be used, promptly after the
funding thereof, to pay down on a dollar-for-dollar basis amounts outstanding
(including principal, pre- and post-petition accrued and unpaid interest and all
other amounts owed) under the Secured Notes.

 

The Secured Notes will be cancelled and discharged.

 

7



--------------------------------------------------------------------------------

Plan Treatment of Unsecured Notes Claims   

Each holder of a claim on account of the Unsecured Notes that is an accredited
investor shall, on account of such claim, receive its pro-rata share of:

 

(a)   100% of the Reorganized Common Equity, subject to dilution as set forth
herein, and

 

(b)   the Unsecured Rights, as determined as a percentage of all holders of
(x) Unsecured Notes Claims held by accredited investors and (y) General
Unsecured Claims that do not receive the GUC Cash Treatment (as defined and
described below).

 

Each holder of a claim on account of the Unsecured Notes that is not an
accredited investor shall, on account of such claim, receive cash in an amount
of its pro-rata share (along with holders of General Unsecured Claims that
receive the GUC Cash Treatment) of an amount of cash to be agreed among the
Company, the Required Supporting Secured Noteholders, the Required Supporting
Unsecured Noteholders, and the Required Backstop Parties in connection with the
execution of this Term Sheet (which amounts shall be funded by one or more of
such parties in addition to the Backstop Commitments, the “Unsecured Cash Pool”)
(such treatment, the “Unsecured Notes Cash Treatment”).

 

The Unsecured Notes and all other Unsecured Claims in this class will be
canceled and discharged.

Plan Treatment of General Unsecured Claims (other than Unsecured Note Claims and
Trade Vendor Claims)   

Each holder of an Unsecured Claim (other than the Unsecured Notes Claims and the
Trade Vendor Claims), including, but not limited to, Unsecured Claims arising
under Section 502(g) of the Bankruptcy Code (collectively, “General Unsecured
Claims”) shall receive, at the option of such holder, if such holder is an
accredited investor, such holder’s pro-rata share of:

 

(a)   100% of the Reorganized Common Equity, subject to dilution as set forth
herein; and

 

(b)   the Unsecured Rights, as determined as a percentage of all holders of
(x) Unsecured Notes Claims held by accredited investors and (y) General
Unsecured Claims that do not receive the GUC Cash Treatment; (as defined and
described below);

 

or, to the extent such holder is not an accredited investor or declines the
treatment set forth in clause (a) and (b), shall solely receive the treatment
set forth in clause (c):

 

(c)   The Unsecured Cash Pool, distributed pro-rata to all holders of General
Unsecured Claims that opt to receive cash in lieu of the treatment set forth in
subclause (a) and (b) and holders of the Unsecured Notes that receive the
Unsecured Notes Cash Treatment (such treatment set forth in this clause (c), the
“GUC Cash Treatment”).

 

8



--------------------------------------------------------------------------------

  

Exact percentages of Reorganized Common Equity and Unsecured Rights to be
allocated to holders of General Unsecured Claims based on the assets and
liabilities of each Debtor, on and where such Unsecured Claims reside.

 

The General Unsecured Claims will be cancelled and discharged.

Treatment of Trade Vendor Claims    Prepetition general unsecured trade vendor
claims will be paid in full on the Effective Date or otherwise in the ordinary
course of business. Treatment of the Company’s Guarantee of UK SAR Contract,
Lombard (BULL) Financing Facility and Lombard (BALL) Financing Facility, and
Certain Customer Contracts   

The guarantee of the UK SAR contract by the Company and any of its affiliates
shall be unaffected by the Restructuring and shall be unimpaired or reinstated
under the Plan.

 

The Company’s guarantees of Lombard (BULL) Financing Facility and Lombard (BALL)
Financing Facility shall be unaffected by the Restructuring and shall be
unimpaired or reinstated under the Plan.

 

The Company’s guarantees of revenue-generating customer contracts (to be
identified in the Plan Supplement) generally shall be unaffected by the
Restructuring and generally shall be unimpaired or reinstated under the Plan, in
each case subject to the reasonable consent of the Required Supporting Secured
Noteholders, the Required Supporting Unsecured Noteholders, and the Required
Backstop Parties.

Treatment of Lombard (BULL) Financing Facility    Reinstated and unimpaired in
accordance with Section 1124 of the Bankruptcy Code. Treatment of Pension,
Employment and Related Claims    Existing employee benefit, insurance,
retirement plans and other programs of existing employees will be unaffected by
the Restructuring and assumed by (or transferred to) the Reorganized Debtors on
the Effective Date, all of which shall be subject to the review and consent of
the Required Backstop Parties, the Required Supporting Secured Noteholders and
the Required Supporting Unsecured Noteholders. Treatment of Existing Equity
Interests in the Company    Cancelled and discharged. Treatment of Intercompany
Interests    Reinstated pursuant to section 1124 of the Bankruptcy Code or
canceled, at the option of the Required Backstop Parties, the Required
Supporting Secured Noteholders and the Required Supporting Unsecured
Noteholders.

 

9



--------------------------------------------------------------------------------

Treatment of Intercompany Claims    Reinstated pursuant to section 1124 of the
Bankruptcy Code or canceled, at the option of the Required Backstop Parties, the
Required Supporting Secured Noteholders and the Required Supporting Unsecured
Noteholders. KEIP    The Secured Notes Ad Hoc Group and the Unsecured Notes Ad
Hoc Group will affirmatively support the Bankruptcy Court’s approval on July 16
of the Company’s Fiscal Year 2020 Performance Incentive Plan (the “Executive
KEIP” and Fiscal Year 2020 Non-Executive Incentive Plan (the “Non-Executive
KEIP,” and together with the Executive KEIP, the “KEIPs”) in the form presently
before the Bankruptcy Court pursuant to the motion requesting approval for such
KEIPs, as amended by the Notice filed on June 19 [Dkt. No. 267]. Management
Incentive Plan (“MIP”)    Between 5.0% and 10.0% of the Reorganized Common
Equity and the Reorganized Preferred Equity on a fully diluted basis (with the
the ratio of such Reorganized Common Equity to Reorganized Preferred Equity to
be the same as the ratio of all Reorganized Common Equity to Reorganized
Preferred Equity held by the average Backstop Party) shall be reserved for the
MIP, which (i) shall be reasonably acceptable to the Required Supporting Secured
Noteholders, the Required Supporting Unsecured Noteholders and the Required
Backstop Parties and (ii) shall further provide that 4.0% of the Reorganized
Equity on a fully diluted basis (of which 4.0%, 60% shall be in grants of
restricted units and 40% shall be in options) shall be implemented and effective
as of the Effective Date of the Plan (such amount of the MIP to be effective on
the Effective Date, the “Initial MIP Amount”), on terms and conditions agreed
upon by the representatives of the Compensation Committee of the Company, the
Required Supporting Secured Noteholders, the Required Supporting Unsecured
Noteholders, and the Required Backstop Parties, with the New Board to determine
the terms and conditions of the MIP in excess of the Initial MIP Amount. For
avoidance of doubt, the MIP shall dilute the Reorganized Equity distributed in
the Equity Rights Offering and all other distributions of Reorganized Equity.
Retained Causes of Action    The Reorganized Company shall retain all causes of
action as specified in the Plan supplement, including without limitation any
claims and causes of action against Columbia Helicopters and chapter 5 causes of
action. Plan Equity Value and Enterprise Value    Equity value consistent with a
total enterprise value of $1.35 billion (the “Plan Equity Value”). Tax Matters
   The Restructuring shall be structured in a manner determined by the Required
Backstop Parties, the Required Supporting Secured Noteholders, the Required
Supporting Unsecured Noteholders and the Company to preserve, to the greatest
extent practicable, the Company’s net operating losses and any other of the
Company’s tax attributes.

 

10



--------------------------------------------------------------------------------

Organizational and Governance Matters    The members of the board of directors
of the Reorganized Company immediately following the Effective Date (the “New
Board”) shall include the Chief Executive Officer. The total number of board
members, the identity of each other member (with (i) the Secured Notes Ad Hoc
Group having the right to choose one board member and (ii) the CEO having
consultation rights with respect to the appointment of each other member of the
board of directors), and the other organizational, governance and securities
registration matters shall be set forth in a term sheet, to be agreed upon in
connection with the filing of the Plan, and shall be provided in the new
organizational documents in the Plan supplement, and in any case shall include
customary minority protection rights for minority shareholders (which shall be
reasonably satisfactory to the Required Supporting Secured Noteholders) and all
respects subject to the consent of the Required Supporting Unsecured
Noteholders, in consultation with the Secured Notes Ad Hoc Group. Conditions
Precedent to the Effective Date   

The occurrence of the Effective Date shall be subject to the satisfaction of
certain conditions precedent customary in transactions of the type described
herein, including, without limitation, the following:

 

All definitive documentation for the Restructuring shall have been executed and
remain in full force and effect, which definitive documentation shall be in form
and substance reasonably acceptable to the Reorganized Debtors, the Required
Backstop Parties, the Required Supporting Unsecured Noteholders and the Required
Supporting Secured Noteholders.

 

All requisite filings with governmental authorities and third parties shall have
become effective, and all such governmental authorities and third parties shall
have approved or consented to the Restructuring, to the extent required.

Releases and Exculpation    Effective upon the Effective Date, to the fullest
extent permitted by applicable law, each of (i) the Debtors, (ii) the Backstop
Parties, (iii) the DIP Lenders, (iv) the Supporting Unsecured Noteholders,
(v) the Supporting Secured Noteholders and (vi) each holder of a claim against
the Debtors that does not opt out of the releases in the Plan (collectively, the
“Released Parties” and the “Releasing Parties”) shall release, acquit and
discharge each Released Party and, each Released Party’s current or former
directors, members, managers, officers, affiliates, subsidiaries, shareholders,
partners, consultants, investment bankers, financial advisors, subsidiaries,
principals, employees, agents, managed funds representatives, representatives,
accountants, attorneys and other advisors (each a “Representative” and,
collectively, the “Representatives”) and

 

11



--------------------------------------------------------------------------------

   any Representatives of such Representatives, together with such party’s
predecessors, successors, heirs, executors, and assigns, in each case, in their
respective capacity as such, from any and all claims, counterclaims, demands,
debts, accounts, contracts, liabilities, actions and causes of action arising on
or prior to the Effective Date of any kind, nature or description, whether known
or unknown, matured or unmatured, foreseen or unforeseen or liquidated or
unliquidated, arising in law or equity or upon contract or tort or under any
state or federal law or otherwise, arising out of or related to the
Restructuring or any other matter relating to the Debtors or their operations,
other than any obligation arising under or pursuant to this Term Sheet or any
other documentation providing for implementation of the Restructuring. Approval
of the New Restructuring Support Agreement and Backstop Commitment Agreement   
The Debtors shall seek entry of the Approval Order. If the Approval Order is not
made a part of any confirmation order or otherwise entered on or before entry of
the confirmation order, the obligations under the New Restructuring Support
Agreement, the Backstop Commitment Agreement, and this Term Sheet may be
terminated as set forth in the New Restructuring Support Agreement and Backstop
Commitment Agreement, as applicable. Expense Reimbursement    All reasonable and
documented out-of-pocket accrued and unpaid fees, costs, disbursements and
expenses of the Backstop Parties, the Secured Notes Ad Hoc Group and the
Unsecured Notes Ad Hoc Group, whether incurred prior to, or during any Chapter
11 Cases, including, for the avoidance of doubt, the fees, costs and expenses of
Davis Polk & Wardwell LLP, Kramer Levin Naftalis & Frankel LLP, Kirkland & Ellis
LLP, Haynes Boone LLP and local (including foreign) counsel in each relevant
jurisdiction, as appropriate, and financial advisors (including, for the
avoidance of doubt, the fees, costs and expenses of PJT Partners LP, Ducera
Partners LLC and Seabury Corporate Advisors LLC)) shall be paid (without
duplication) promptly upon entry of the Approval Order, on a monthly basis or
otherwise in accordance with the terms of the relevant engagement letters and
work fee letters. Any outstanding fees and expenses not paid through the
respective engagement letters and work fee letters shall be paid pursuant to the
Plan. Fiduciary Duties    As set forth in the New Restructuring Support
Agreement and the Original Restructuring Support Agreement. Reservation of
Rights    The submission of the Term Sheet to the Company is without prejudice
to the rights of the Company, the Required Supporting Secured Noteholders, the
Required Supporting Unsecured Noteholders and the Required Backstop Parties to
negotiate the definitive documentation required to reflect the terms hereto;
provided that the Supporting Unsecured Noteholders hereby agree that as long as
the New Restructuring Support

 

12



--------------------------------------------------------------------------------

  

Agreement is in effect (i) to not seek recharacterization of or otherwise
challenge the validity, enforceability, priority, any terms of or payments under
the Secured Notes, the Prepetition Term Loan or the DIP Loan or any lien,
security interest, Claim, Interest or adequate protection in respect of any of
the foregoing and (ii) to not seek to disgorge or recharacterize as principal
any payment of interest, fees or expenses paid pursuant to the Prepetition Term
Loan, the DIP Facility, the Cash Collateral Order, the DIP Loan Order or the
Approval Order. The New Restructuring Support Agreement and Backstop Commitment
Agreement shall not become effective or binding until the date on which the New
Restructuring Support Agreement and Backstop Commitment Agreement are fully
executed and effective in accordance with their terms.

 

Additionally, the terms set forth in the New Restructuring Support Agreement and
this Restructuring Term Sheet are a negotiated settlement that assumes the
consummation of the Restructuring and the occurrence of the Effective Date, but
if the New Restructuring Support Agreement terminates prior to the Effective
Date for any reason, none of the terms set forth in the New Restructuring
Supporting Agreement or this Restructuring Term Sheet shall be deemed an
admission of any kind or binding in any way on any party to the New
Restructuring Support Agreement, and all parties’ rights are reserved in the
event of the termination of the New Restructuring Support Agreement for any
reason, including without limitation, any consent to the use of the cash
collateral or the priming of any interest or claims of the Secured Notes Ad Hoc
Group by this DIP Facility or otherwise. The Plan Equity Value set forth herein
is solely for settlement purposes in connection with the Plan contemplated by
the New Restructuring Support Agreement and shall not be used against any party
or applied to any other Plan outside of the New Restructuring Support Agreement.

 

13



--------------------------------------------------------------------------------

Exhibit 1

DIP Term Sheet



--------------------------------------------------------------------------------

DIP FACILITY TERM SHEET

This Summary of Proposed Material Terms and Conditions (this “DIP Term Sheet”),
dated as of June 26, 2019, sets forth certain terms of the DIP Facility (as
defined below) proposed to be provided, subject to the conditions set forth
below, by the DIP Lenders (as defined below) to Bristow Group Inc. and Bristow
Holdings Company Ltd. III. Those entities that have filed cases under chapter 11
of the Bankruptcy Code, which cases are pending before the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
under the caption In re Bristow Group Inc., et al. (DRJ), are referred to,
collectively, as the “Debtors” and, such cases, the “Chapter 11 Cases”. This DIP
Term Sheet does not constitute a commitment, a contract to provide a commitment,
an offer to sell, any solicitation to enter into any transaction, or any
agreement by the DIP Lenders to provide the financing described herein.

This DIP Term Sheet amends and supersedes in all respects the prior term sheet
dated May 10, 2019 governing the terms of the DIP Facility (the “Prior DIP Term
Sheet”).

This DIP Term Sheet does not attempt to describe all of the terms, conditions,
and requirements that would pertain to the financing described herein, but
rather is intended to be a summary outline of certain basic items, which shall
be set forth in final documentation, which documentation shall be acceptable in
all respects to the DIP Agent and the Required DIP Lenders (each as defined
below) in their sole discretion. All capitalized terms not defined herein shall
have the meaning ascribed to them in the commitment letter to which this DIP
Term Sheet is attached (the “DIP Commitment Letter”), the New RSA or the
Restructuring Term Sheet, as applicable.

 

Facility   

The facility will be a senior, secured super priority, priming
debtor-in-possession credit facility (the “DIP Facility”; the loans thereunder,
the “DIP Loans”) in the aggregate principal amount of up to $150 million
(including any oversubscription amounts with respect thereto, the “Total DIP
Commitment”).

 

The Total DIP Commitment will be available upon entry of the DIP Order (as
defined below) and will be available in a single drawing in the amount of the
Total DIP Commitment, which such drawing shall be made within 3 business days
following entry of the DIP Order. The Total DIP Commitment shall terminate
immediately and automatically upon such drawing.

DIP Lenders    (i) The members of the Secured Notes Ad Hoc Group (such members,
prior to the funding of the DIP Facility, in their capacity as signatories to
the DIP Commitment Letter and, following the funding of the DIP Facility, in
their capacity as lenders under the DIP Facility, the “Secured DIP Lenders”) and
(ii) the members of the Unsecured Notes Ad Hoc Group and certain other holders
of the Convertible Notes to the extent consented to by the Required Supporting
Unsecured Noteholders (such members and other holders, prior to the

 

1



--------------------------------------------------------------------------------

  

funding of the DIP Facility, in their capacity as signatories to the DIP
Commitment Letter and, following the funding of the DIP Facility, in their
capacity as lenders under the DIP Facility, the “Unsecured DIP Lenders” and,
together with the Secured DIP Lenders, the “DIP Lenders”), in each case that
have agreed to provide the DIP Facility on the terms and conditions set forth
herein and in the DIP Commitment Letter. The “Required DIP Lenders” shall mean,
at any time, two or more, unaffiliated DIP Lenders holding greater than 66 and
2/3% of (a) prior to the funding of the DIP Facility, the Total DIP Commitment,
and (b) following the funding of the DIP Facility, the aggregated outstanding
DIP Loans. The “Supermajority DIP Lenders” shall mean, at any time, two or more,
unaffiliated DIP Lenders holding greater than 75% of (a) prior to the funding of
the DIP Facility, the Total DIP Commitment, and (b) following the funding of the
DIP Facility, the aggregated outstanding DIP Loans.

 

The DIP Loans shall be funded 50% by the Secured DIP Lenders and 50% by the
Unsecured DIP Lenders, subject to the terms and conditions set forth in this DIP
Term Sheet and in the DIP Commitment Letter; provided, that in the event that
any DIP Lender does not fund its portion of the DIP Facility for any reason, any
other DIP Lender shall have the right (but not the obligation) to provide
funding for any such deficiency in the DIP Facility, as set forth in greater
detail in the Restructuring Term Sheet; provided, further, that the right to
fund any such deficiency shall be offered first to other DIP Lenders within the
same Supporting Class (as defined in the New RSA) before being offered to DIP
Lenders of the other Supporting Class.

DIP Agent    The administrative agent and collateral agent for the DIP Facility
(the “DIP Agent”) will be selected by the Required DIP Lenders. Borrowers   
Bristow Group Inc. (“Bristow Parent”) and Bristow Holdings Company Ltd. III
(together with Bristow Parent, the “Borrowers” and, collectively with the
Guarantors, the “Obligors” and, collectively with all direct and indirect
subsidiaries of Bristow Parent, the “Company”). Guarantors    Each of the
subsidiaries of Bristow Parent that is listed on Schedule 1 hereto. Term    The
DIP Facility will mature on the earliest of (i) the effective date of any
chapter 11 plan for any of the Debtors, (ii) as directed by the Required DIP
Lenders following and during the continuation of any Event of Default (as
defined below) under the DIP Facility and (iii) one year following entry of the
DIP Order (the first of the foregoing to occur, the “DIP Maturity Date”).

 

2



--------------------------------------------------------------------------------

Interest Rate    LIBOR + 6% per annum paid in cash, monthly in arrears. Default
Interest Rate    2% in excess of the Interest Rate, paid in cash. Fees   

Commitment Fee of 2% (based on the Total DIP Commitment), which shall be fully
earned and due and payable to the DIP Lenders by the Borrowers upon entry of the
DIP Order; provided, however, that the Commitment Fee shall be reduced, without
duplication, dollar for dollar by the amount of any commitment fee previously
paid to the DIP Lenders that are members of the Secured Notes Ad Hoc Group
pursuant to the Prior DIP Term Sheet, and such reduction shall be applied to
such DIP Lenders that previously received a commitment fee.

 

In addition, the Borrowers shall pay to the DIP Lenders an exit fee equal to 1%
of the aggregate principal amount of any DIP Loan repaid or prepaid or that
remain outstanding on the DIP Maturity Date, such fee to be fully earned on the
closing of the DIP Facility and due and payable on each prepayment or repayment
date on the portion of DIP Loans so prepaid or repaid, or on the DIP Maturity
Date, as applicable.

Use of Proceeds   

The proceeds of the DIP Facility shall be used by the Company in accordance with
the Semi-Annual Cash Flow Forecast (as defined below) to provide working capital
to the Company, fund the costs of the administration of the Debtors’ bankruptcy
cases and the consummation of the restructuring as provided in the Plan, which
shall provide for the treatment of the DIP Facility as set forth in this Term
Sheet or otherwise as agreed upon by the Debtors and the Required DIP Lenders,
in their reasonable discretion.

 

Approximately $75 million of the DIP Facility will be used, promptly after the
funding thereof, to pay down the outstanding Secured Notes; provided that such
pay down shall pay on a dollar-for-dollar basis amounts outstanding (including
principal, pre- and post-petition accrued and unpaid interest and all other
amounts owed, with the exception of any make-whole or prepayment premium) under
the Secured Notes.

Mandatory Prepayments    The DIP Loans shall be subject to mandatory prepayments
upon certain events to be agreed between the Borrowers and the Required DIP
Lenders (including without limitation (a) with the net cash proceeds in excess
of $2,000,000 from sales or other dispositions of any assets of Bristow Parent
or any of its subsidiaries (other than certain Permitted Asset Sales to be
defined in a manner consistent with the credit agreement governing the
Prepetition Term Loan), (b) insurance and condemnation proceeds in respect of
DIP Collateral

 

3



--------------------------------------------------------------------------------

   (with customary reinvestment periods) and (c) upon the incurrence of
indebtedness not permitted by the DIP Loan Documents (as defined below)).
Notwithstanding the foregoing, each DIP Lender that has executed the Backstop
Commitment Agreement shall have the right to decline its allocated portion of
any voluntary or mandatory prepayment). For the avoidance of doubt, (i) the
Debtors may, in their sole discretion, prepay (without penalty) and replace the
portion of the DIP Loan held by any DIP Lender that does not execute and perform
under the Backstop Commitment Agreement, and (ii) the Secured DIP Lenders and
the Unsecured DIP Lenders that have executed the Backstop Commitment Agreement
may agree to replace the portion of the DIP Loan held by any DIP Lender that
does not execute and perform under the Backstop Commitment Agreement, as set
forth in greater detail in the Restructuring Term Sheet; provided that, in any
case, the right to provide any such replacement of any DIP Lender’s portion of
DIP Loans shall be offered first to other DIP Lenders within the same Supporting
Class before being offered to DIP Lenders of the other Supporting Class.
Conversion/Payment upon Exit   

Upon the Effective Date, all outstanding DIP Facility claims (including, without
limitation, all accrued interest, fees, expenses and other amounts) held by each
DIP Lender shall be satisfied and discharged in full in exchange for an
agreed-upon percentage (which agreement shall be as set forth in the
restructuring term sheet (as the same may be amended or modified in accordance
with its terms, the “Restructuring Term Sheet”) attached to the amended and
restated restructuring support agreement dated June 26, 2019 (the “New RSA”)
unless the New RSA is no longer in effect) of the equity of Bristow Parent (the
“Equity Conversion”) at an agreed-upon discount (which discount shall be the
discount set forth in the Restructuring Term Sheet unless the New RSA is no
longer in effect) to the equity value (which equity value shall be the equity
value set forth in the Restructuring Term Sheet unless the New RSA is no longer
in effect), which exchange ratio, discount and equity value shall be acceptable
to the Required DIP Lenders.

 

The Equitization Consent Fee (as defined in the Restructuring Term Sheet) shall
be payable to each DIP Lender that executes the Backstop Commitment Agreement
and shall be fully earned upon the Bankruptcy Court’s entry of the DIP Order and
payable upon the earlier of the DIP Maturity Date and the termination of the New
RSA; provided that, if the maturity of the DIP Facility is accelerated prior to
the effective date of the Plan, the Equitization Consent Fee shall be payable to
each such DIP Lender in cash in an amount equal to 5% of the amount of the
funded DIP Facility within three (3) business days following such acceleration;
provided, further, that no Equitization Consent Fee shall be due or payable to
any DIP Lenders if the New RSA is

 

4



--------------------------------------------------------------------------------

   terminated as the result of a failure by the Supporting Noteholders to
execute the Backstop Commitment Agreement with respect to 100% of the Backstop
Commitments; and provided, further, that no Equitization Consent Fee shall be
due or payable to any DIP Lender if (i) such DIP Lender does not fund its
commitments under the DIP Commitment Letter or does not execute, and fund its
commitments under, the Backstop Commitment Agreement, (ii) there is a default
under the Backstop Commitment Agreement or (iii) such other DIP Leader otherwise
breaches or causes a default under the New RSA, in each case in the foregoing
clause (i), (ii) and (iii), which breach or default results in the termination
of the New RSA. DIP Collateral   

The DIP Facility will be granted:

 

(a)   By the consent of the lenders thereto (which, for the avoidance of doubt,
shall be deemed withdrawn and not provided if the New RSA is terminated), first
priority priming senior liens on the Prepetition Term Loan Collateral, the
collateral securing the Secured Notes, in each case to the extent held by a
Debtor Obligor;

 

(b)   First priority senior liens on all other present and after-acquired
unencumbered property or other property otherwise not subject to validly
perfected liens (whether tangible, intangible, real, personal or mixed and
wherever located) of the Debtor Obligors, including without limitation proceeds
of avoidance actions and the DIP Loan Disbursement Account (as defined below);

 

(c)   Junior liens on (i) all Prepetition Term Loan Collateral held by a
non-Debtor Obligor and (ii) all collateral that is subject to validly perfected
liens as of the date of filing of the Chapter 11 Cases permitted under the
Prepetition Term Loan and the Secured Notes, including collateral securing the
equipment financing facilities other than the Bristow U.S. Leasing LLC (“BULL”)
equipment financing facility (collectively with the collateral set forth in
subclause (i) and clauses (a) and (b) above, the “DIP Collateral”); and

 

(d)   Superpriority administrative expense claims against all Debtors, subject
to the Carve-Out (the “DIP Superpriority Claims”).

 

Notwithstanding the foregoing, the DIP Facility shall be subject to the
Carve-Out (as defined below) in all respects; and the liens on the DIP
Collateral shall be junior and subordinate to the Carve-Out. Equipment Facility
Lenders means Lombard plc, PK Air Finance, and Macquarie.

 

5



--------------------------------------------------------------------------------

  

All of the liens securing the DIP Facility described herein shall, to the
fullest extent permitted by applicable law and bankruptcy jurisdiction, be
effective and perfected upon entry of the DIP Order (except as expressly
provided herein) and without the necessity of the execution of mortgages,
security agreements, pledge agreements, financing statements or other
agreements.

 

Notwithstanding the foregoing, the Company shall take all actions necessary,
desirable and/or requested by the DIP Agent or DIP Lenders to create and perfect
all liens in the collateral securing the DIP Facility in each jurisdiction in
which the DIP Order is not applicable, subject to the Documentation Principles.

 

In addition, with respect to the DIP Facility, the DIP Order will provide for
waivers of section 506(c), section 552(b)’s equities of the case exception, and
any right to apply the equitable doctrine of marshaling, among other customary
terms and provisions.

Adequate Protection    As adequate protection for the holders of the Secured
Notes and the Prepetition Term Lenders during the bankruptcy proceedings (in
addition to, and not in limitation of, the adequate protection provided under
the Final Cash Collateral Order), under the DIP Order the Company will provide
an adequate protection package equivalent to that set forth in the Final Cash
Collateral Order attached as Exhibit B to the Restructuring Term Sheet. DIP Loan
Disbursement Account   

The DIP Loan Documents shall provide that the Borrowers shall create one or more
newly formed accounts maintained in a financial institution acceptable to the
Required DIP Lenders (the “DIP Loan Disbursement Account”) owned by Bristow
Parent, and subject to a deposit account control agreement (in form and
substance satisfactory to the Required DIP Lenders and the DIP Agent), which
shall provide, inter alia, that the DIP Agent shall have immediate and sole
control over the account (including disbursements therefrom); it being
understood that no disbursements therefrom shall be permitted except pursuant to
the DIP Order.

 

The disbursements from the DIP Loan Disbursement Account shall only be made in
compliance with the Semi-Annual Cash Flow Forecast for such uses as are
specified herein. The Bankruptcy Court shall have approved a final cash
management order on or prior to the date of entry of the DIP Order, which shall
be in form and substance acceptable to the Required DIP Lenders (the “Interim
Cash Management Order” and the “Final Cash Management Order,” as applicable).

 

6



--------------------------------------------------------------------------------

Semi-Annual Cash Flow Forecast    Shall mean the 26-week projected statement of
sources and uses of cash for Bristow Parent and its subsidiaries on a
consolidated basis, broken down by week, including the anticipated uses of the
proceeds of the DIP Loan for each week during such period, in form and detail
consistent with the semi-annual cash flow forecast delivered under the
Prepetition Term Loan that complies with the definition of the “Cash Flow
Forecast” under the credit agreement governing the DIP Facility (the “DIP Credit
Agreement”) and is reasonably acceptable to the DIP Agent and the Required DIP
Lenders (such forecast, as supplemented in accordance with the DIP Credit
Agreement, the “Semi-Annual Cash Flow Forecast,” as applicable). The initial
Semi-Annual Cash Flow Forecast shall be received and approved by the DIP Agent
and the Required DIP Lenders on or before the funding of the DIP Facility. The
Semi-Annual Cash Flow Forecast shall be considered acceptable for the foregoing
purposes if it is consistent with the corresponding forecast then being
delivered under the Prepetition Term Loan Reporting   

The Borrowers shall provide the DIP Agent, the DIP Lenders, the advisors to the
Secured Notes Ad Hoc Group and the advisors to the Unsecured Notes Ad Hoc Group:

 

(a)   monthly unaudited consolidated financial statements (excluding cash flow
statements) of Bristow Parent and its subsidiaries within 20 business days after
the end of each fiscal month, commencing with the first full month in which the
DIP Loan is funded, certified by Bristow Parent’s chief financial officer, chief
accounting officer or treasurer;

 

(b)   quarterly unaudited consolidated financial statements of Bristow Parent
and its domestic and foreign subsidiaries within 45 days of quarter-end for the
first three fiscal quarters of the fiscal year, certified by Bristow Parent’s
chief financial officer, chief accounting officer or treasurer;

 

(c)   annual audited consolidated financial statements of Bristow Parent and its
subsidiaries (together with consolidating financial statements of Bristow
Parent’s foreign subsidiaries) within 90 days of year-end (or 120 days, in the
case of the fiscal year ended March 31, 2019), certified by Bristow Parent’s
chief financial officer, chief accounting officer or treasurer and, with respect
to such consolidated statements, by KPMG or other independent certified public
accountants of recognized national standing acceptable to the Required DIP
Lenders;

 

7



--------------------------------------------------------------------------------

  

(d)   (i) on or before the last business day at the end of every four-week
period but consistent with the cadence of the reporting currently required by
the Prepetition Term Loan, an updated Semi-Annual Cash Flow Forecast; provided
that the initial Semi-Annual Cash Flow Forecast shall be received and approved
by the DIP Agent and the Required DIP Lenders on or before the funding of the
DIP Facility, but shall be considered acceptable if consistent with the most
recent forecast that has been delivered under the Prepetition Term Loan; and
(ii) on or before the last business day at the end of every two-week period,
consistent with delivery schedule under the Prepetition Term Loan, a Variance
Report for the immediately preceding week(s) included in the latest Semi-Annual
Cash Flow Forecast previously delivered prior to such date under the Prepetition
Term Loan or the DIP Credit Agreement, as applicable;

 

(e)   weekly liquidity reports and detail on all intercompany cash transfers
between the Debtors and the Debtors and/or the non-Debtors (along with an
explanation of the bona fide business purpose for each such intercompany cash
transfer);

 

(f)   all pleadings, motions and other documents related to the DIP Facility, by
the earlier of (i) two business days prior to being filed (and if impracticable,
then promptly after being filed) on behalf of the Company with the Bankruptcy
Court, or (ii) prior to the time such documents are provided by the Company to
the U.S. Trustee; and

 

(g)   other customary reporting requirements for similar debtor-in-possession
financings and other reporting requirements appropriate to the specific
transaction, including, without limitation, with respect to litigation,
contingent liabilities, ERISA or environmental events and notice and delivery of
certain filings made by the Company.

 

For the avoidance of doubt, financial reporting packages shall include
information on Debtor and non-Debtor subsidiaries, including detailed
information on Bristow Aviation Holdings Limited and its subsidiaries.

 

 

8



--------------------------------------------------------------------------------

Conditions Precedent   

Conditions precedent to each borrowing under the DIP Facility shall be customary
for financings of this type and consistent with the Documentation Principles (as
defined below), and shall include, without limitation:

 

(a)   the preparation, authorization, execution and delivery by the Borrowers
and the Guarantors of loan and security documentation, borrowing notices, legal
opinions, closing certificates, organizational documents, evidence of
authorization and good standing and the Semi-Annual Cash Flow Forecast in each
case in customary form and satisfactory to the DIP Agent and the Required DIP
Lenders;

 

(b)   all documents and instruments required to create and perfect the liens in
the DIP Collateral shall have been executed and delivered by the Borrowers, the
Guarantors and any other necessary persons or entities and be in proper form for
filing in the appropriate jurisdiction;

 

(c)   entry by the Bankruptcy Court of the DIP Order, which shall include
approval of the granting of the liens securing the DIP Facility to the DIP Agent
with the priority specified herein;

 

(d)   the representations and warranties of the Borrowers and Guarantors under
the DIP Loan Documents shall be true and correct;

 

(e)   the Borrowers shall have given the DIP Lenders three business days’ notice
of any requests for a drawing under the DIP Facility;

 

(f)   no default under the DIP Loan Documents shall have occurred and be
continuing;

 

(g)   the Prepetition Term Loan shall have been amended or the applicable
provisions thereof waived by the Required Lenders (as defined in the credit
agreement governing the Prepetition Term Loan) to permit the entry into the DIP
Loan Documents in form and substance satisfactory to the Borrowers and the
Required DIP Lenders;

 

(h)   the board of directors of Bristow Helicopters Group Limited shall have
approved the entry into the DIP Loan Documents;

 

(i) the New RSA shall not have been terminated or amended without the consent of
the Required DIP Lenders; and

 

(j) all reasonable and documented fees, costs and expenses owed to the DIP
Lenders and advisors to the Secured Notes Ad Hoc Group and Unsecured Notes Ad
Hoc Group shall have been paid.

 

9



--------------------------------------------------------------------------------

Representations and Warranties    The DIP Loan Documents will contain customary
representations and warranties in form and substance acceptable to the DIP Agent
and Required DIP Lenders and consistent with the Documentation Principles,
subject to materiality thresholds, carve-outs and exceptions to be agreed, and
including, but not limited to, representations that the Borrower and Guarantors
do not have any material actual liabilities which have not been disclosed to the
DIP Agent and DIP Lenders, and that no defaults under or termination of material
agreements (including termination of the U.K. SAR contract) or the exercise of
remedies designed to take control thereof have occurred from and after the date
of commencement of the Chapter 11 Cases. Affirmative Covenants   

The DIP Loan Documents will contain customary affirmative covenants in form and
substance acceptable to the DIP Agent and Required DIP Lenders and consistent
with the Documentation Principles, subject to, where appropriate, materiality
thresholds, carve-outs and exceptions to be agreed, and including without
limitation, requirements:

 

(a)   to perfect the DIP Agent’s liens on any non-Debtor assets comprising DIP
Collateral;

 

(b)   that all pleadings, motions and other documents related to the DIP
Facility filed on behalf of the Debtors be reasonably acceptable to the Required
DIP Lenders;

 

(c)   to provide to the DIP Lenders and their financial advisors access to the
financial advisors to the Company upon reasonable prior notice at all times
during the Chapter 11 Cases; and

 

(d)   that the U.K. SAR contract remain in full force and effect, without
material modifications or impairments, which would be adverse to the interests
of the DIP Lenders, at all times during the Chapter 11 Cases and upon the
Debtors’ exit from bankruptcy.

Financial Covenants   

The DIP Loan Documents will contain financial covenants applicable to Bristow
Parent and its subsidiaries, and acceptable to the DIP Agent and the Required
DIP Lenders, limited to compliance with the Semi-Annual Cash Flow Forecast as
measured by an appropriate variance test measured and tested on a rolling
four-week basis.

 

On or before the last business day at the end of every second week, consistent
with the delivery schedule of such reports being delivered under the Prepetition
Term Loan, commencing with the first delivery date occurring under the
Prepetition Term Loan following the funding of the DIP Loan, the Company shall
deliver to the DIP Agent a variance report (each, a “Variance Report”) for the
immediately preceding week(s) included in the latest Semi-Annual Cash Flow
Forecast, (A) showing, for each week, actual total cash receipts,

 

10



--------------------------------------------------------------------------------

  

disbursements, net cash flow, professional fees and capital expenditures,
(B) noting therein cumulative variances from projected values set forth for such
periods in the relevant Semi-Annual Cash Flow Forecast, (C) providing an
explanation for all material variances in form and substance satisfactory to the
DIP Agent acting at the direction of the Required DIP Lenders and (D) setting
forth in reasonable detail calculations, made consistent with the terms of the
DIP Credit Agreement and otherwise using customary methods, demonstrating
compliance with the below.

 

On the delivery of each Variance Report following the effective date of the DIP
Facility (each, a “Test Date”):

 

(i) commencing with the Test Date corresponding to the applicable period for
which a variance report is then being delivered under the Prepetition Term Loan
following the date of the funding of the DIP Loan, the total operating
disbursements of the Company for the applicable period described in the
immediately following proviso, shall not exceed the sum of the aggregate amount
forecasted therefor in the Semi-Annual Cash Flow Forecast for such period by
more than 10% of the forecasted amount; provided that, with respect to the Test
Date for which the corresponding requirement would apply under the Prepetition
Term Loan, the applicable Variance Report shall cover the immediately preceding
four-week period ending prior to such Test Date. Certification of compliance
with this covenant shall be provided for such Test Date, concurrently with
delivery of each Variance Report and shall have been certified by a responsible
officer of either Borrower and be in a form satisfactory to the advisors to the
DIP Agent and the Required DIP Lenders; and

 

(ii) commencing with the Test Date corresponding to the applicable period for
which a variance report is being delivered under the Prepetition Term Loan, the
total receipts of the Company in the period covered by such Variance Report,
shall not be less than 80% of the sum of the aggregate amount forecasted
therefor in the Semi-Annual Cash Flow Forecast relevant for the immediately
preceding six-week period.

 

On August 2, 2019, if the DIP Loans have been borrowed, the first two weeks
forecasted will be from the previous Semi-Annual Cash Flow Forecast and the last
four weeks forecasted will be from the latest Semi-Annual Cash Flow Forecast,
provided that the previous and latest Semi-Annual Cash Flow Forecasts,
respectively, are satisfactory to the Required DIP Lenders (otherwise the
variance will be based upon the last Semi-Annual Cash Flow Forecast that was
acceptable to the Required DIP Lenders). Testing in future periods will follow
the logic above. Certification of compliance with this covenant shall be
provided for such Test Date, concurrently with

 

11



--------------------------------------------------------------------------------

  

delivery of each Variance Report, and shall have been certified by a responsible
officer of the Company and be in a form satisfactory to the advisors to the DIP
Agent and the Required DIP Lenders.

 

For the avoidance of doubt, the Borrowers shall not be required to provide any
Variance Reports using logic or based on timing that differs in any respect from
the requirements set forth in Section 6.1 of the Prepetition Term Loan credit
agreement.

Negative Covenants    The DIP Loan Documents will contain customary negative
covenants in form and substance acceptable to the DIP Agent and the Required DIP
Lenders and consistent with the Documentation Principles, subject to, where
appropriate, materiality thresholds, carve-outs and exceptions to be agreed, and
including, but not limited to, negative covenants prohibiting incurrence of
additional debt by Bristow Parent, the Borrowers and their respective foreign
and domestic subsidiaries and the incurrence of any lien not currently existing
on their respective assets and otherwise restricting fundamental changes, loans
and other investments, restricted payments, asset sales, affiliate transactions
(outside the ordinary course of business), restrictive agreements, hedging
transactions, amendments to material documents and accounting changes. Events of
Default   

The DIP Loan Documents will contain customary events of default (each, an “Event
of Default”) (with, where appropriate, customary materiality thresholds, grace
periods and exceptions) in form and substance appropriate for
debtor-in-possession financings and the specific transaction, and which shall be
acceptable to the DIP Agent and the Required DIP Lenders and consistent with the
Documentation Principles, including without limitation:

 

(a)   failure to make any payment when due of the fees and expenses of the
professional advisors to the secured parties under the DIP Loan Documents;

 

(b)   bankruptcy or other insolvency events of direct or indirect non-Debtor
subsidiaries of the Borrower other than as a result of the commencement of the
Chapter 11 Cases;

 

(c)   failure or invalidity in any respect of liens granted pursuant to the DIP
Order or failure in any respect to maintain the priority thereof as specified
herein or in the DIP Order;

 

(d)   the termination of or other exercise of remedies by the U.K. government
under the U.K. SAR contract;

 

(e)   the making of any payments in respect of prepetition obligations other
than as agreed to by the Required DIP Lenders;

 

12



--------------------------------------------------------------------------------

  

(f)   the entry of an order of the Bankruptcy Court granting any claim, other
than as permitted under the DIP Loan Documents including any carve-out for
administrative expenses, superiority administrative expense claim status pari
passu with or senior to the claims in favor of the DIP Lenders under the DIP
Facility;

 

(g)   noncompliance by any Obligor or any of its subsidiaries with the terms of
the DIP Order;

 

(h)   failure to comply with any of the Case Milestones (provided, however, that
the parties shall work in good faith to extend the Case Milestones to the extent
necessary to accommodate the schedule of the Bankruptcy Court);

 

(i) (i) entry of an order dismissing any of the Chapter 11 Cases or converting
any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or
any filing by the Debtors of a motion or other pleading seeking entry of such an
order; (ii) a trustee, responsible officer or an examiner having expanded powers
(beyond those set forth under section 1106(a)(3) and (4) of the Bankruptcy Code)
under section 1104 of the Bankruptcy Code (other than a fee examiner) is
appointed or elected in the Chapter 11 Cases, the Debtors apply for, consent to
or acquiesce in, any such appointment, or the Bankruptcy Court shall have
entered an order providing for such an appointment, in each case without the
prior written consent of the Required DIP Lenders in their sole discretion;
(iii) the entry of an order staying, reversing, vacating or otherwise modifying
the DIP Order, or the filing by the Debtors of an application, motion or other
pleading seeking entry of such an order; (iv) without the consent of the
Required DIP Lenders, the entry of an order in any of the Chapter 11 Cases
seeking authority to use cash collateral (other than with the prior written
consent of the Required DIP Lenders) or to obtain financing under section 364 of
the Bankruptcy Code (other than the DIP Facility); (v) without the consent of
the Required DIP Lenders the entry of an order in any of the Chapter 11 Cases
granting adequate protection to any other person (which, for the avoidance of
doubt, shall not apply to any payments made pursuant to “first day” or other
orders reasonably acceptable to the Required DIP Lenders) or (vi) the filing or
support of any pleading by any Obligor (or any direct or indirect parent
thereof) seeking, or otherwise consenting to, any of the matters set forth in
clauses (i) through (v) above;

 

13



--------------------------------------------------------------------------------

  

(j) the termination of the New RSA;

 

(k)   the commencement of any action by any Obligor or any direct or indirect
subsidiary of any Obligor against any of the prepetition secured parties with
respect to any of the obligations or liens under or with respect to the Secured
Notes or the Prepetition Term Loan, or any of the obligations under or with
respect to the Unsecured Notes;

 

(l) breach of covenants, including, without limitation, failure to comply with
the Semi-Annual Cash Flow Forecast (subject to any permitted variance);

 

(m) material breach of representations and warranties;

 

(n)   the filing of a chapter 11 plan by the Company pursuant to which (i) the
DIP Loan claims of the DIP Lenders that have executed and performed under the
Backstop Commitment Agreement would receive any treatment other than the Equity
Conversion, unless the Supermajority DIP Lenders have provided their written
approval, or (ii) the DIP Loan claims of the DIP Lenders that have not executed
the Backstop Commitment Agreement would receive payment in full in cash, unless
such affected DIP Lender’s consent;

 

(o)   failure to make any payment when due on the DIP Loans and all other
obligations relating to the DIP Loans and the DIP Facility or any other payments
due to the secured parties under the DIP Loan Documents; and

 

(p)   the entry by the Bankruptcy Court of (i) an order or orders granting
relief from the automatic stay to a holder or holders of any security interest
to permit foreclosure (or the granting of a deed in lieu of foreclosure or the
like) on any of the Debtors’ assets or (ii) a postpetition judgment or judgments
of any U.S. court against any Debtor, in each case, which have a value in the
aggregate in excess of $15,000,000.

Remedies upon an Event of Default    The DIP Loan Documents will allow for
remedies by the DIP Agent upon direction by the Required DIP Lenders upon Events
of Default in form and substance customary, and which shall be acceptable to the
DIP Agent and the Required DIP Lenders and consistent with the Documentation
Principles. Case Milestones    The obligations of the DIP Lenders under the DIP
Commitment Letter shall be subject to, and the DIP Credit Agreement will
include, the Case Milestones (as defined in the New RSA) set forth in the New
RSA.

 

14



--------------------------------------------------------------------------------

Assignments and Participations:   

Assignments must be to a Supporting Noteholder (or affiliate thereof or a fund
managed or advised thereby) and in a minimum amount of $500,000 (or, if less,
the remaining commitments and/or DIP Loans of any assigning DIP Lender) and are
subject to the consent of the DIP Agent and the Debtors (such consent not to be
unreasonably withheld, conditioned or delayed), except, in each case, with
respect to any assignment to a DIP Lender, an affiliate of such a DIP Lender or
a fund engaged in investing in commercial loans that is advised or managed by
such a DIP Lender or the advisor or manager of such DIP Lender. No consent of
the Borrowers shall be required with respect to any such assignment during the
existence of an Event of Default.

 

Participations will be permitted subject to customary limitations on voting
rights, except with respect to matters requiring consent from all DIP Lenders or
all affected DIP Lenders.

Carve-Out    The Carve-Out shall consist of the aggregate amount needed for
(i) accrued but unpaid professional fees, costs and expenses of the Borrower
(other than any “success” or similar fees payable to such professionals) and
professionals for any official committee of unsecured creditors (the
“Committee”), whether allowed before or after the delivery of a Carve-Out
Trigger Notice, incurred at any time prior to DIP Agent’s delivery of a
Carve-Out Trigger Notice (as defined below), (ii) professional fees, costs and
expenses of the Borrower and Committee incurred at any time in the Chapter 11
Cases after delivery of a Carve-Out Trigger Notice not to exceed an agreed
amount, and (iii) the payment of fees and expenses pursuant to 28 U.S.C. § 1930
(collectively, the “Carve-Out”). The Carve-Out and any loans under the DIP
Facility may not be used to investigate or challenge the validity, perfection,
priority, extent, or enforceability of the DIP Facility, the Secured Notes or
the liens or security interests securing the DIP Facility or the Secured Notes.
“Carve-Out Trigger Notice” means written notice to the Borrower that the
Carve-Out is invoked, which notice shall be delivered only after the occurrence
and during the continuation of an Event of Default (after giving effect to any
applicable grace periods). Professional Fees and Indemnification    All
reasonable and documented out-of-pocket accrued and unpaid fees, costs,
disbursements and expenses of the DIP Agent, the Secured Notes Ad Hoc Group, and
the Unsecured Notes Ad Hoc Group (including, without limitation, the reasonable
and documented fees, costs and expenses of their legal counsel (including, for
the avoidance of doubt, the fees, costs and expenses of counsel to the DIP
Agent, aviation counsel and local (including foreign) counsel as appropriate),
and financial advisors) shall be paid monthly. In addition, the Company shall
indemnify the DIP Lenders and each of their respective affiliates and their and
their affiliates’ respective officers, directors, employees, agents, advisors,
attorneys and representatives.

 

15



--------------------------------------------------------------------------------

Documentation   

This term sheet shall be subject to further documentation, including, without
limitation, the DIP Credit Agreement, the order(s) approving the DIP Facility,
and all the security and collateral agreements (including, without limitation,
account control agreements) that are required by, and are in form and substance
satisfactory to, the DIP Agent and DIP Lenders (collectively, the “DIP Loan
Documents”).

 

The DIP Credit Agreement shall not become effective or binding until the date on
which the DIP Credit Agreement is fully executed and the DIP Order is entered.

Documentation Principles   

The DIP Loan Documents will be consistent with the Documentation Principles.

 

As used herein, “Documentation Principles” means documentation based on and that
will be drafted starting from the Prepetition Term Loan Agreement dated as of
May 10, 2019; provided that the definitive documentation will be modified (i) to
reflect the express terms and conditions set forth in this DIP Term Sheet,
(ii) to account for the existence and continuance of the Chapter 11 Cases
(including customary representations and warranties, covenants and events of
default for facilities of this type) and to include provisions applicable to,
appropriate for or customary in debtor-in-possession facilities generally,
(iii) to reflect changes in law and market practice, and (iv) as otherwise
agreed between the Company and the Required DIP Lenders. Notwithstanding the
foregoing or any other provision hereof, certain “thresholds,” “baskets,” “grace
periods,” and “cure periods” shall be modified in a customary manner for
debtor-in-possession facilities.

Governing Law    State of New York (and, to the extent applicable, the
Bankruptcy Code) Counsel to the Secured Notes Ad Hoc Group    Davis Polk &
Wardwell LLP, Daugherty, Fowler, Peregrin, Haught & Jenson and each local
counsel retained by the Secured Notes Ad Hoc Group. Counsel to the Unsecured
Notes Ad Hoc Group    Kirkland & Ellis LLP and each local counsel and aviation
counsel (if any) retained by the Unsecured Notes Ad Hoc Group.

 

16



--------------------------------------------------------------------------------

Schedule 1 – Guarantors

Bristow Alaska Inc.

BHNA Holdings Inc.

Bristow U.S. LLC

Bristow Helicopters Inc.

Bristow U.S. Leasing LLC

BriLog Leasing Ltd.

Bristow U.S. Holdings LLC

Bristow Helicopter Group Limited

Bristow Holdings Company Ltd.

BL Holdings II C.V.

BL Scotia LP

Bristow Canadian Real Estate Company Inc.

Bristow Canada Holdings Inc.

Bristow Cayman Ltd.

Bristow (UK) LLP

 

17



--------------------------------------------------------------------------------

Exhibit 2

Final Cash Collateral Order



--------------------------------------------------------------------------------

Exhibit B

Transferee Joinder

The undersigned (“Transferee”) hereby (i) acknowledges that it has read and
understands the AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (the
“Agreement”), dated as of [●], 2019, by and among Bristow Group Inc., certain
subsidiaries thereof party thereto, [Transferor’s Name], certain holders of the
8.75% Senior Secured Notes due 2023 issued by Bristow Group Inc., certain
holders of the 6.25% Senior Notes due 2022 issued by Bristow Group Inc. and
certain holders of the 4.50% Convertible Senior Notes issued by Bristow Group
Inc., and (ii) agrees to be bound by all of the terms and conditions thereof to
the extent and in the same manner as if Transferee was a Supporting Noteholder
thereunder, and shall be deemed a “Supporting Noteholder” and a “Party” under
the terms of the Agreement. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Agreement.

Date Executed:             , [        ]



--------------------------------------------------------------------------------

    [TRANSFEREE’S NAME]     By:  

             

    Name:       Title:       Aggregate Amount of Secured Note Claims (whether
owned directly by such Transferee or for which such Transferee, subject to
Section 5.06 of this Agreement, has investment or voting discretion or control):
   

 

    Aggregate Amount of 6.25% Senior Note Claims (whether owned directly by such
Supporting Unsecured Noteholder or for which such Supporting Unsecured
Noteholder, subject to Section 5.06 of this Agreement, has investment or voting
discretion or control):    

 

    Aggregate Amount of Convertible Note Claims (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of this
Agreement, has investment or voting discretion or control):    

 

    Total Principal Amount of any other Claims (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of this
Agreement, has investment or voting discretion or control):    

 

[Address]

Attention: [●]

Fax: [●]

    Total Principal Amount of Interests (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of this
Agreement, has investment or voting discretion or control): Email: [●]    

 



--------------------------------------------------------------------------------

Exhibit C

Additional Party Joinder

The undersigned (“Additional Party”) hereby (i) acknowledges that it has read
and understands the AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (the
“Agreement”), dated as of [●], 2019, by and among Bristow Group Inc., certain
subsidiaries thereof party thereto, certain holders of the 8.75% Senior Secured
Notes due 2023 issued by Bristow Group Inc., certain holders of the 6.25% Senior
Notes due 2022 issued by Bristow Group Inc. and certain holders of the 4.50%
Convertible Senior Notes issued by Bristow Group Inc. and (ii) agrees to be
bound by the terms and conditions thereof to the extent and in the same manner
as if Additional Party was a Supporting Noteholder thereunder, and shall be
deemed a “Supporting Noteholder” and a “Party” under the terms of the Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Agreement.

 

Date Executed:             , [        ]



--------------------------------------------------------------------------------

    [ADDITIONAL PARTY’S NAME]     By:  

             

    Name:       Title:       Aggregate Amount of Secured Note Claims (whether
owned directly by such Additional Party or for which such Additional Party,
subject to Section 5.06 of this Agreement, has investment or voting discretion
or control):    

 

    Aggregate Amount of 6.25% Senior Note Claims (whether owned directly by such
Supporting Unsecured Noteholder or for which such Supporting Unsecured
Noteholder, subject to Section 5.06 of this Agreement, has investment or voting
discretion or control):    

 

    Aggregate Amount of Convertible Note Claims (whether owned directly by such
Additional Party or for which such Additional Party, subject to Section 5.06 of
this Agreement, has investment or voting discretion or control):    

 

    Total Principal Amount of any other Claims (whether owned directly by such
Additional Party or for which such Additional Party, subject to Section 5.06 of
this Agreement, has investment or voting discretion or control):    

 

[Address]

Attention: [●]

Fax: [●]

Email: [●]

    Total Principal Amount of Interests (whether owned directly by such
Additional Party or for which such Additional Party, subject to Section 5.06 of
this Agreement, has investment or voting discretion or control):    

 

 



--------------------------------------------------------------------------------

Exhibit D

Notice Provisions

If to the Company:

Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

Attention: Mr. Justin Mogford

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attention: James R. Prince (jim.prince@bakerbotts.com), Omar Alaniz
(omar.alaniz@bakerbotts.com) and Ian E. Roberts (ian.roberts@bakerbotts.com)

-and-

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York 10112

Attention: Emanuel Grillo (emanuel.grillo@BakerBotts.com)

If to the Supporting Secured Noteholders:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Damian S. Schaible (damian.schaible@davispolk.com) and Natasha
Tsiouris (natasha.tsiouris@davispolk.com)

If to the Supporting Unsecured Noteholders:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Joshua A. Sussberg (joshua.sussberg@kirkland.com) and Brian E.
Schwartz (brian.schwartz@kirkland.com)

-and-

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Ilinois 60654

Attention: Gregory F. Pesce (gregory.pesce@kirkland.com)